
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


        29 March 2001

ACT MANUFACTURING (THAILAND) PUBLIC COMPANY LIMITED
(as Borrower)

THE THAI FARMERS BANK PUBLIC COMPANY LIMITED
(as Arranger)

THE THAI FARMERS BANK PUBLIC COMPANY LIMITED
BANK OF AYUDHYA PUBLIC COMPANY LIMITED
(as Lenders)

BANK OF AYUDHYA PUBLIC COMPANY LIMITED
(as Facility Agent)

and

THE THAI FARMERS BANK PUBLIC COMPANY LIMITED
(as Security Agent)

--------------------------------------------------------------------------------

US $53,470,000 and Baht 60,000,000
CREDIT FACILITIES AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




CONTENTS


Clause


--------------------------------------------------------------------------------

   
   
  Page

--------------------------------------------------------------------------------

SECTION I:   DEFINITIONS AND INTERPRETATION   4
 
 
1.
 
Definitions and Interpretation
 
4
SECTION II:
 
THE FACILITIES
 
16
 
 
2.
 
Amount and Purpose
 
16
 
 
3.
 
Syndicate
 
16
 
 
4.
 
Signing Date and Conditions Precedent
 
17
SECTION III:
 
TRANCHE A FACILITY
 
18
 
 
5.
 
Tranche A Facility
 
18
 
 
6.
 
Interest
 
19
 
 
7.
 
Repayment
 
21
SECTION IV:
 
TRANCHE B FACILITIES
 
22
 
 
8.
 
General
 
22
 
 
9.
 
Tranche B Letter of Credit Facility
 
22
 
 
10.
 
Tranche B Trust Receipt Facility
 
24
 
 
11.
 
Tranche B Loan Facility
 
26
SECTION V:
 
TRANCHE C FACILITY
 
29
 
 
12.
 
Tranche C Facility
 
29
 
 
13.
 
Interest
 
30
 
 
14.
 
Repayment
 
30
SECTION VI:
 
TRANCHE D FACILITY
 
30
 
 
15.
 
Tranche D Facility
 
30
SECTION VII:
 
TRANCHE E FACILITY
 
31
 
 
16.
 
Tranche E Facility
 
31
SECTION VIII:
 
PREPAYMENT AND CANCELLATION
 
33
 
 
17.
 
Prepayment and Cancellation
 
33
 
 
18.
 
Supplementary Provisions Relating to Prepayment and Cancellation
 
34
SECTION IX:
 
PAYMENTS, TAXES AND DEFAULT INTEREST
 
35
 
 
19.
 
Payment
 
35
 
 
20.
 
Taxes
 
35
 
 
21.
 
Default Interest
 
36
SECTION X:
 
CHANGES IN CIRCUMSTANCES
 
37
 
 
22.
 
Changes in Circumstances
 
37
 
 
 
 
 
 
 

1

--------------------------------------------------------------------------------


SECTION XI:
 
REPRESENTATIONS AND UNDERTAKINGS
 
39
 
 
23.
 
Representations and Warranties
 
39
 
 
24.
 
Undertakings
 
41
SECTION XII:
 
DEFAULT AND INDEMNITY
 
48
 
 
25.
 
Default
 
48
 
 
26.
 
Indemnity
 
50
SECTION XIII:
 
SET-OFF AND SECURITY SHARING ARRANGEMENTS
 
51
 
 
27.
 
Set-off and Pro Rata Sharing
 
51
 
 
28.
 
Security Sharing Arrangements
 
52
SECTION XIV:
 
THE AGENTS AND THE ARRANGER
 
53
 
 
29.
 
The Agents and the Arranger
 
53
SECTION XV:
 
AMENDMENTS, ASSIGNMENTS AND TRANSFERS
 
57
 
 
30.
 
Amendments
 
57
 
 
31.
 
Assignments and Transfers
 
57
SECTION XVI:
 
FEES AND EXPENSES
 
59
 
 
32.
 
Fees and Expenses
 
59
SECTION XVII:
 
MISCELLANEOUS
 
61
 
 
33.
 
Miscellaneous
 
61
SECTION XVIII:
 
LAW
 
62
 
 
34.
 
Law
 
62
 
 
SCHEDULE 1
 
62
 
 
 
 
Lenders and Commitments
 
62
 
 
SCHEDULE 2
 
63
 
 
 
 
Conditions Precedent Documents to Facilities
 
63
 
 
SCHEDULE 3
 
64
 
 
 
 
Part I Form of Drawing Notice
 
64
 
 
 
 
Part II Form of Receipt
 
66
 
 
SCHEDULE 4
 
66
 
 
 
 
Certificate of Borrower
 
66
 
 
SCHEDULE 5
 
67
 
 
 
 
Certificate of Guarantor
 
67
 
 
 
 
 
 
 

2

--------------------------------------------------------------------------------


 
 
SCHEDULE 6
 
70
 
 
 
 
Form of Transfer Certificate
 
70
 
 
SCHEDULE 7
 
71
 
 
 
 
List of Asset and Property to be Granted as Security
 
71
 
 
SCHEDULE 8
 
73
 
 
 
 
List of Bank Accounts
 
73
 
 
SIGNATURE PAGE
 
75

3

--------------------------------------------------------------------------------



THIS CREDIT FACILITIES AGREEMENT is made on 29 March 2001

Between

ACT MANUFACTURING (THAILAND) PUBLIC COMPANY LIMITED of 94 Moo 1, Hi-Tech
Industrial Estate, Banlane, Bang-Pa-In, Phra Nakhon Si Ayutthaya 13160, Thailand
(the Borrower);

THE THAI FARMERS BANK PUBLIC COMPANY LIMITED of 1 Thai Farmers Lane, Ratburana
Road, Bangkok 10140, Thailand as arranger of the Facilities (the Arranger);

THE THAI FARMERS BANK PUBLIC COMPANY LIMITED of 1 Thai Farmers Lane, Ratburana
Road, Bangkok 10140, Thailand and BANK OF AYUDHYA PUBLIC COMPANY LIMITED of 1222
Rama III Road, Bangpongpang, Yannawa, Bangkok 10120, Thailand, as Lenders (the
Lenders);

BANK OF AYUDHYA PUBLIC COMPANY LIMITED as facility agent for the Lenders; and

THE THAI FARMERS BANK PUBLIC COMPANY LIMITED as security agent for the Lenders

It is agreed:


SECTION I:
DEFINITIONS AND INTERPRETATION


Definitions and Interpretation

        1.1    Definitions:    In this Agreement, except where the context
otherwise requires:

        Accounting Principles means the accounting principles, standards,
conventions and practices used by the Borrower in the preparation of its audited
statutory accounts for the year ended 24 November 2000 as such principles,
standards, conventions and practices may hereafter be modified in order to
comply with changes in generally accepted accounting principles in the Kingdom
of Thailand or otherwise with the prior written consent of the Facility Agent;

        ACT Loan Agreement means a loan arrangement between the Borrower and the
Guarantor under which the Guarantor has granted a loan of money in the principal
amount of US$10,500,000 (US$ ten million five hundred thousand) to the Borrower
and the entire amount of this outstanding principal and accrued interest (if
any) shall be converted into share capital of the Borrower in accordance with
clause 24.2(n) (ACT Loan Agreement);

        Advance means the principal amount of each amount made available to the
Borrower hereunder (including without limitation Tranche A Advances, Tranche B
T/R Advances, Tranche B Loan Advances, Tranche C Advances and Tranche D
Advances) by way of loan, Conversion or (as the context requires) the principal
amount thereof for the time being outstanding;

        Agents means the Facility Agent and the Security Agent, and Agent means
either of them, as the context requires;

        Authorised Directors mean the directors who are authorised to sign on
behalf of the Borrower;

        Availability Period means:

(a)in respect of the Tranche A Facility, the period commencing on the Effective
Date and ending at the end of the Business Day in Bangkok on the date falling 60
(sixty) days after the Effective Date;

(b)in respect of the Tranche B Facilities, the period commencing on the
Effective Date and ending at the end of the Business Day in Bangkok on 26
November 2001;

4

--------------------------------------------------------------------------------

(c)in respect of the Tranche C Facility, the Tranche D Facility and the Tranche
E Facility, the period commencing on the Effective Date and ending at the end of
the Business Day in Bangkok on either of the following dates, whichever occurs
first:

(i)the date falling 5 (five) years from the last Drawing Date in respect of a
Tranche B Loan Advance; or

(ii)the date falling 5 (five) years from the last Conversion Date in respect of
a Tranche B Loan Advance,

provided that the Availability Period in respect of the Tranche C Facility, the
Tranche D Facility and the Tranche E Facility will be subject to changes upon a
review on an annual basis by the Tranche C Lenders, the Tranche D Lenders and
the Tranche E Lenders, as the case may be, provided always that where an
Availability Period relating to any Facility ends on a day which is not a
Business Day, it shall be deemed to end on the Business Day preceding that day;

        Average Selling Rate means the average (rounded, if necessary, to the
nearest four decimal places with the midpoint rounded upwards) of the
telegraphic transfer exchange rates quoted by the relevant Lenders for the sale
of the relevant currency using Baht as the means of payment for such sale at 12
noon (Bangkok time) 2 (two) Business Days prior to the day the amount in
question is due to be calculated, determined or notionally converted, as the
case may be;

        Baht means Thai baht, the lawful currency of the Kingdom of Thailand;

        BAY means Bank of Ayudhya Public Company Limited;

        BoT Announcements means announcements, notifications and regulations of
the Bank of Thailand as may be issued and/or amended from time to time
(including without limitation the Notification of the Bank of Thailand Re:
Prescription on Interests and Discounts to be Observed by Commercial Banks in
respect of Interest Payable on Loans made by Commercial Banks);

        Business Day means a day (other than a Saturday or Sunday) on which the
Lenders are open for general interbank business in Bangkok;

        Commitment means, in relation to a Lender, the aggregate of its Tranche
A Commitment, its Tranche B Commitments, its Tranche C Commitment, its Tranche D
Commitment and its Tranche E Commitment;

        Conversion means, in relation to the Tranche B Facilities, any
conversion of the Tranche B L/C Outstandings and/or the Tranche B T/R
Outstandings into Tranche B Loan Advances pursuant to the terms of this
Agreement;

        Conversion Date means, in relation to the Tranche B Facilities, each of
the following dates on which a Conversion is made automatically in accordance
with clause 11.3 (Conversion):

(a)the last Business Day of June 2001;

(b)the last Business Day of September 2001; and

(c)the last Business Day of December 2001;

        Debt means any indebtedness of the Borrower as at any date for or in
respect of:

(a)all moneys borrowed (with or without security) or raised by the Borrower;

(b)moneys raised by the sale of receivables, invoices, bills or notes or other
financial assets on terms that recourse may be had to the vendors in the event
of non-payment of such receivables, invoices, bills or financial assets when
due;

5

--------------------------------------------------------------------------------

(c)the acquisition cost of any asset remaining unpaid for which deferred payment
is arranged primarily as a method of raising finance;

(d)any obligation under any lease which is required to be capitalised under the
Accounting Principles;

(e)the net exposure (meaning the amount payable by the party liable thereunder
on termination or closing out of such arrangements determined on a mark to
market basis) of currency swap or interest swap, cap or collar transactions;

(f)the principal amount raised by the Borrower by acceptances (not being
acceptances in relation to the purchase of goods or services in the ordinary
course of trading which have been outstanding for 180 (one hundred and eighty)
days or less) or under any acceptance credit opened on its behalf by a bank or
accepting house;

(g)the principal amount (including any fixed or minimum premium payable on final
redemption or repayment) of any debentures, notes, bonds, bills or other similar
instruments of the Borrower;

(h)any other transaction having the commercial effect of a borrowing (whether
including money, commodities or other property); and

(i)any Subordinated Loan,

        provided that no amount shall be taken into account more than once in
the same calculation;

        Debt Service Coverage Ratio means the ratio of (a) EBITDA for the six
months immediately prior to the relevant calculation date to (b) all scheduled
payments of principal and interest which fell due for payment by the Borrower
under the Tranche A Facility and the Tranche B Facilities for the six months
immediately prior to the relevant calculation date, with non-Baht denominated
amounts being notionally converted to Baht at the Average Selling Rate;

        Debt Service Reserve Accounts means the bank accounts listed in
Schedule 8 (List of Bank Accounts) which have been opened and maintained by the
Borrower and any other bank account to be opened by the Borrower pursuant to the
terms of this Agreement from which funds may be withdrawn for servicing
scheduled payments of principal and interest by the Borrower under the Tranche A
Facility and the Tranche B Facilities (including any substitute and replacement
account thereof);

        Debt to Equity Ratio means the ratio of Debt to Equity;

        Default means an Event of Default or a Potential Event of Default;

        Default Interest Rate means:

(a)in respect of amounts payable in US dollars, the rate per annum determined by
the Facility Agent to be the aggregate of:

(i)LIBOR;

(ii)the Margin; and

(iii)4% (four per cent.); and
(b)in respect of amounts payable in Baht, the default interest rate per annum
announced by each Lender from time to time according to the BoT Announcements
(as a matter of reference only, such default interest announced as at the
Signing Date by TFB is 13.5% (thirteen point five per cent.) per annum and by
BAY is 14.5% (fourteen point five per cent.) per annum);

        Drawing Date means a Business Day upon which any Advance is to be made;

6

--------------------------------------------------------------------------------


        Drawing Notice means a notice of drawing substantially in the form set
out in Part I of Schedule 3 (Form of Drawing Notice) duly completed and signed
by the Authorised Directors;

        EBITDA means, for the relevant period, revenues less cost of goods sold
and selling and administrative expenses, but before extraordinary gains/losses,
foreign exchange gains/losses, interest income, interest expense, income tax,
depreciation and amortisation;

        Effective Date means the Business Day determined and notified as such by
the Facility Agent to each of the Lenders and the Borrower after all of the
conditions precedent documents referred to in Schedule 2 (Conditions Precedent
Documents to Facilities) have been satisfactorily received by the Facility Agent
in accordance with clause 4.2 (Conditions to Facilities);

        Equity means paid-in capital plus (a) share premium; (b) undistributed
profits after deduction of retained losses (if any); and (c) legal reserves;

        Event of Default means any of the events mentioned in clause 25.1 (Event
of Default);

        Existing BAY Facilities means the revolving credit facilities in an
aggregate amount of no less than US$4,500,000 (US$ four million five hundred
thousand) which has been, and/or will be, granted independently of this
Agreement by BAY to the Borrower up until the date immediately preceding the
Effective Date but which will, as from the Effective Date, be deemed and treated
for all purposes and to all intents as part of the Tranche C Commitment, the
Tranche C Advance and/or the Tranche C Outstandings, as the case may be, in
respect of BAY under the Tranche C Facility and shall, thereafter, be subject to
the terms and conditions of this Agreement in all respects;

        Existing Security Interests means the Security Interests created or
otherwise arising under credit facility arrangements between the Borrower and
the Export-Import Bank of Thailand in an aggregate amount of US$4,000,000
(including without limitation those credit facilities under their US$2,000,000
short-term credit facilities agreement dated 1 August 1998 and their
US$2,000,000 short-term credit facilities agreement dated 14 June 2000);

        Existing TFB Packing Credit Facility means the revolving packing credit
facility in an aggregate amount of no more than US$4,500,000 (US$ four million
five hundred thousand) which has been, and/or will be, granted independently of
this Agreement by TFB to the Borrower up until the date immediately preceding
the Effective Date but which will, as from the Effective Date, be deemed and
treated for all purposes and to all intents as part of the Tranche C Commitment,
the Tranche C Advance and/or the Tranche C Outstandings, as the case may be, in
respect of TFB under the Tranche C Facility and shall, thereafter, be subject to
the terms and conditions of this Agreement in all respects;

        Existing TFB T/R Facility means the revolving trust receipt facility in
an aggregate amount of no more than US$2,000,000 (US$ two million) which has
been, and/or will be, granted independently of this Agreement by TFB to the
Borrower up until the date immediately preceding the Effective Date but which
will, as of the Effective Date, be deemed and treated for all purposes and to
all intents as part of the Tranche B T/R Commitment, the Tranche B T/R Advance
and/or the Tranche B T/R Outstandings, as the case may be, in respect of TFB
under the Tranche B T/R Facility and shall, thereafter, be subject to the terms
and conditions of this Agreement in all respects;

        Facilities means the Tranche A Facility, the Tranche B Facilities, the
Tranche C Facility, the Tranche D Facility and the Tranche E Facility, the terms
and conditions of which are set out in this Agreement, and Facility means any of
them, as the context requires;

        Facility Agent means Bank of Ayudhya Public Company Limited or any
successor as facility agent of the Lenders under the Financing Documents;

        Facility Office shall have the meaning given to it in clause 31.8
(Facility Office);

7

--------------------------------------------------------------------------------


        Fee Letters means the letter agreements executed between: (a) each Agent
and the Borrower in respect of agency fees; and (b) the Arranger and the
Borrower in respect of arrangement fees, and Fee Letter means any of them, as
the context requires;

        Finance Party means any of the Agents, the Arranger or a Lender;

        Financing Documents means this Agreement, the Parent Guarantee, the Side
Letter, the Fee Letters, the Tranche D Overdraft Agreement, the Security
Documents, the ACT Loan Agreement, any Transfer Certificate and any other
document designated in writing as such by the Facility Agent and the Borrower;

        General Pledge Agreement means a pledge agreement over certain assets
and property listed in Schedule 7 (List of Asset and Property to be Granted as
Security) to be pledged pursuant to clause 24.2(i) (Security Documents), which
shall be in form and content satisfactory to the Security Agent;

        Guarantor means ACT Manufacturing, Inc., a company incorporated under
the law of the Commonwealth of Massachusetts;

        Guarantor Collateral Agreement means a guarantee and collateral
agreement dated 29 June 2000 among the Guarantor, JP Morgan Chase, certain
Subsidiaries of Guarantor and the other parties named therein (including any
amendment and supplement thereof);

        Guarantor Credit Agreement means a US$250,000,000 credit agreement dated
29 June 2000 among the Guarantor, JP Morgan Chase as administrative agent,
Credit Suisse First Boston as syndication agent, Societe Generale as
documentation agent and the lenders named therein (including any amendment and
supplement thereof);

        Interest Payment Date means, for any Advance, the last day of an
Interest Period;

        Interest Period means, for any Advance, the period determined in
accordance with clauses 6.1 (Period), 10.5 (Interest), 11.5 (Interest Period),
13.1 (Interest Period) and 15.4 (Interest), as the case may be;

        Issue means the issue by the Tranche B Lenders of a Tranche B Letter of
Credit under the Tranche B L/C Facility or the issue by the Tranche E Lenders of
a Tranche E Guarantee under the Tranche E Facility, as the case may be;

        Issue Date means the date of any Issue;

        JP Morgan Chase means J.P. Morgan Chase & Co. (formerly named "The Chase
Manhattan Bank") which is a lender, and also acts as the administrative agent,
under the Guarantor Credit Agreement;

        Land and Building Mortgages Agreement means a mortgage contract of land
and buildings and any agreement annexed or supplemental thereto in respect of
the land and buildings listed in Schedule 7 (List of Asset and Property to be
Granted as Security) to be mortgaged pursuant to clause 24.2(i) (Security
Documents), which shall be in form and content satisfactory to the Security
Agent;

        Law includes common or customary law and any constitution, decree,
judgment, legislation, order, ordinance, regulation, statute, treaty or other
legislative measure in any jurisdiction and any present or future directive,
regulation, approval, licence, authorisation, guideline, practice, concession,
request or requirement whether or not having the force of law issued by any
governmental body, agency or department or any central bank or other fiscal,
monetary, regulatory, self regulatory or other authority or agency;

8

--------------------------------------------------------------------------------


        Lenders means those Lenders listed in Schedule 1 (Lenders and
Commitments) and their respective successors and any Transferee Lenders (as
defined in clause 31.2 (Assignment and Transfers by Lenders)) which are, in each
case, for the time being participating in the Facilities, and Lender means
either of them, as the context requires;

        LIBOR means, in relation to an Interest Period under the Tranche A
Facility and the Tranche B Facilities, the rate per annum determined by the
Facility Agent to be the rate or rates, and if more than one, the highest of the
rates, rounded upwards to the nearest whole multiple of one-sixteenth of one per
cent. (1/16%) of the offered quotations for deposits in US dollars for a
comparable period to such Interest Period which appears on the Reuters screen
being "LIBO" page (or such other page as may replace that service) at or about
11:00 a.m. (London time) on the date falling 2 (two) Business Days prior to the
first day of such Interest Period;

        Machinery Mortgage Agreement means a mortgage contract of machinery and
any agreement annexed and supplemental thereto in respect of machinery listed in
Schedule 7 (List of Asset and Property to be Granted as Security) to be
mortgaged pursuant to clause 24.2(i) (Security Documents), which shall be in
form and content satisfactory to the Security Agent;

        Majority Lenders means, at any time, one or more Lenders whose
Outstandings are more than 76% (seventy six per cent.) in aggregate of the Total
Outstandings at that time or, in the event that there are no Outstandings at
such time, Lenders whose Commitments then aggregate more than 76% (seventy six
per cent.) of the Total Commitments, provided that, for the purposes of this
definition:

(a)Outstandings and Commitments which are not denominated in Baht shall be
notionally converted into Baht at the Average Selling Rate; and

(b)Outstandings and Commitments of each Lender and Total Outstandings and Total
Commitments of all Lenders will be subject to the conditions set out in
clause 3.3 (Majority Lenders);

        Margin means 2.50% (two point five per cent.) per annum;

        Material Adverse Effect means, in the opinion of the Facility Agent
(acting upon the instructions of the Majority Lenders and upon consultation with
the Borrower), the occurrence of an event which will or may materially and
adversely affect: (i) the Borrower's ability to make payments when due in
respect of any indebtedness; (ii) the financial condition or business prospects
of the Borrower; (iii) the ability of the Lenders acting reasonably, to exercise
their rights under any Financing Document; or (iv) the legality, validity or
effectiveness of the Financing Documents;

        MOR Average means, on any day, the average (rounded, if necessary, to
the nearest four decimal places with the midpoint rounded upwards) of the
respective prevailing per annum interest rates announced by TFB and BAY for
charging interest on overdraft in Baht granted to prime customers on the day in
question pursuant to the BoT Announcements and known as "MOR";

        Obligor means each of the Borrower and the Guarantor;

        Outstandings means, in relation to a Lender, the aggregate of its
Tranche A Outstandings, Tranche B Outstandings, Tranche C Outstandings, Tranche
D Outstandings and Tranche E Guarantee Amount;

        Parent Guarantee means a guarantee to be executed by the Guarantor which
is governed by the law of the Commonwealth of Massachusetts, in form and content
satisfactory to the Lenders and the Agents;

        Party means, at any time, a party to this Agreement at such time;

        Permitted Security Interests means

(a)a lien or right of set-off arising in the normal course of trading or by
operation of Law;

9

--------------------------------------------------------------------------------

(b)any conditional sale or title retention arising under or pursuant to any
contract for the purchase of goods in the normal course of trading;

(c)any Security Interest created under the Security Documents;

(d)any Security Interest created or permitted to subsist with the prior written
consent of the Majority Lenders;

(e)the Existing Security Interests; and

(f)any Security Interest granted to secure the obligations of the Borrower (if
any) under the Guarantor Credit Agreement or the Guarantor Collateral Agreement;

        Potential Event of Default means any event which with the giving of
notice, lapse of time or making of any determination specified in clause 25.1
(Event of Default) would constitute an Event of Default;

        Repayment Date means, in respect of a Tranche A Advance and a Tranche B
Loan Advance, each of the dates specified as such in clause 7.1 (Repayment) and
clause 11.7 (Repayment), as the case may be;

        Secured Indebtedness means all present and future indebtedness and all
other liabilities of the Borrower to the Security Agent and the Lenders (or any
of them) present or future, actual or contingent, arising under or in connection
with any of the Financing Documents (including without limitation any promissory
notes, instruments and securities evidencing or representing such indebtedness
or liabilities issued under or in connection with any of the Financing
Documents);

        Security means the security created by the Security Documents, including
all of the rights and interest which are to be vested in the Security Agent or
any of the Lenders by or pursuant to the Security Documents;

        Security Agent means The Thai Farmers Bank Public Company Limited or any
successor as security agent of the Lenders under the Financing Documents;

        Security Documents means the Land and Building Mortgages Agreement; the
Machinery Mortgage Agreement and the General Pledge Agreement;

        Security Interest means any mortgage, charge, pledge, lien, right of
set-off, assignment by way of security, retention of title or any other security
interest whatsoever or any other agreement or arrangement having the effect of
conferring security, howsoever created or arising;

        Selling Rate means the telegraphic transfer exchange rate quoted by the
relevant Lender for the sale of the relevant currency using Baht as the means of
payment for such sale at 12 noon (Bangkok time) on the day the amount in
question is due to be converted, redenominated or paid;

        Side Letter means the side letter dated 6 December 2000 between the
Borrower and the Lenders in connection with a front-end fee of the Facilities;

        Signing Date means the date of this Agreement;

        Subordinated Loan means each of the loans provided to the Borrower by
person(s) approved by the Majority Lenders and upon subordinated terms and
conditions acceptable to the Majority Lenders, under which, among other things,
payment of interest and principal of the loans are to be repayable only after
the Facilities and all other sums associated with the Facilities payable in
accordance with the terms of this Agreement have been repaid in full;

        Subsidiary means a subsidiary for the time being of the Borrower and
Subsidiaries shall refer to all such subsidiaries;

10

--------------------------------------------------------------------------------


        Subsidiary of Guarantor means, as to any person, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such person;

        Tax means any present or future tax, duty, levy or charge of a similar
nature payable to or imposed by any supra-national, governmental, federal,
state, provincial, local governmental or municipal taxing authority, body or
official, whether in Thailand or elsewhere (together with any related penalties,
fines, surcharges and interest);

        TFB means The Thai Farmers Bank Public Company Limited;

        Total Commitments means, at any time, the aggregate amount of all the
Commitments of all the Lenders at such time;

        Total Outstandings means, at any time, the aggregate amount of all
Outstandings of all the Lenders at such time;

        Total Tranche A Commitments means, at any time, the aggregate amount of
the Tranche A Commitments of all the Tranche A Lenders, which together at any
time shall not exceed US$20,970,000 (US$ twenty million nine hundred and seventy
thousand);

        Total Tranche A Outstandings means, at any time, the aggregate amount of
the Tranche A Outstandings of all the Tranche A Lenders;

        Total Tranche B Commitments means, at any time, the aggregate amount of
the Tranche B Commitments of all the Tranche B Lenders, which together shall at
any time not exceed US$4,000,000 (US$ four million) in aggregate;

        Total Tranche B L/C Commitments means the aggregate amount of the
Tranche B L/C Commitments of all the Tranche B Lenders;

        Total Tranche B L/C Outstandings means, at any time, the aggregate
amount of the Tranche B L/C Outstandings of all the Tranche B Lenders;

        Total Tranche B Loan Commitments means, at any time, the aggregate
amount of all the Tranche B Loan Commitments of all the Tranche B Lenders;

        Total Tranche B Loan Outstandings means, at any time, the aggregate
amount of the Tranche B Loan Outstandings of all the Tranche B Lenders;

        Total Tranche B Outstandings means, at any time, the aggregate amount of
the Tranche B Outstandings of all the Tranche B Lenders, which together shall at
any time not exceed US$4,000,000 (US$ four million) in aggregate;

        Total Tranche B T/R Commitments means, at any time, the aggregate amount
of all the Tranche B T/R Commitments of all the Tranche B Lenders;

        Total Tranche B T/R Outstandings means, at any time, the aggregate
amount of the Tranche B T/R Outstandings of all the Tranche B Lenders;

        Total Tranche C Commitment means, at any time, the aggregate amount of
the Tranche C Commitments of all the Tranche C Lenders, which together at any
time shall not exceed US$28,500,000 (US$ twenty eight million five hundred
thousand);

        Total Tranche C Outstandings means, at any time, the aggregate amount of
the Tranche C Outstandings of all the Tranche C Lenders;

11

--------------------------------------------------------------------------------


        Total Tranche D Commitment means, at any time, the aggregate amount of
the Tranche D Commitments of all the Tranche D Lenders, which together at any
time shall not exceed Baht 20,000,000 (Baht twenty million);

        Total Tranche D Outstandings means, at any time, the aggregate amount of
the Tranche D Outstandings of all the Tranche D Lenders;

        Total Tranche E Commitment means, at any time, the aggregate amount of
the Tranche E Commitments of all the Tranche E Lenders, which together at any
time shall not exceed Baht 40,000,000 (Baht forty million);

        Total Tranche E Guarantee Amounts means, at any time, the aggregate
amount of the Tranche E Guarantee Amounts of all the Tranche E Lenders;

        Tranche A Advance means an Advance drawn under the Tranche A Facility;

        Tranche A Commitment means, in relation to a Tranche A Lender, the
principal amount set opposite its name in Schedule 1 (Lenders and Commitments)
in respect of the Tranche A Facility or, as applicable, the amount set out in
respect of the Tranche A Facility in a Transfer Certificate for a Tranche A
Lender, in any case to the extent not transferred, reduced or cancelled in
accordance with the provisions hereof;

        Tranche A Facility means the US$20,970,000 (US$ twenty million nine
hundred and seventy thousand) term loan facility, the terms and conditions of
which are set out in this Agreement;

        Tranche A Lenders means the Lenders participating in the Tranche A
Facility named in Schedule 1 (Lenders and Commitments);

        Tranche A Outstandings means, at any time, in relation to a Tranche A
Lender, its participation in respect of all Tranche A Advances which have not
been repaid or prepaid by the Borrower at such time;

        Tranche B Commitments means, in relation to a Tranche B Lender, its
Tranche B L/C Commitment, its Tranche B T/R Commitment and its Tranche B Loan
Commitment;

        Tranche B Facilities means the Tranche B L/C Facility, the Tranche B T/R
Facility and the Tranche B Loan Facility in an aggregate amount up to
US$4,000,000 (US$ four million), and Tranche B Facility means any of them, as
the context requires;

        Tranche B Lenders means the Lenders participating in the Tranche B
Facilities named in Schedule 1 (Lenders and Commitments);

        Tranche B Letter of Credit means a letter of credit issued or to be
issued by the Tranche B Lenders under the Tranche B L/C Facility;

        Tranche B L/C Commitment means, in relation to a Tranche B Lender, the
principal amount set opposite its name in Schedule 1 (Lenders and Commitments)
in respect of the Tranche B L/C Facility or, as applicable, the amount set out
in respect of the Tranche B L/C Facility in a Transfer Certificate for a Tranche
B Lender, in any case to the extent not transferred, reduced or cancelled in
accordance with the provisions hereof;

        Tranche B L/C Facility or Tranche B Letter of Credit Facility means the
letter of credit facility in an aggregate amount up to US$4,000,000 (US$ four
million), the terms and conditions of which are set out in this Agreement;

        Tranche B L/C Outstandings means, at any time, in relation to a
particular Tranche B Lender and its Tranche B Letters of Credit, the aggregate
of the maximum amount for which the Tranche B Lender

12

--------------------------------------------------------------------------------


could be actually or contingently liable thereunder from time to time and which
has not been converted into Tranche B Loan Advances at such time in accordance
with the terms of this Agreement;

        Tranche B Loan Advance means:

(a)an Advance drawn under the Tranche B Loan Facility; and

(b)an Advance converted into from Tranche B L/C Outstandings and Tranche B T/R
Outstandings;

        Tranche B Loan Commitment means, in relation to a Tranche B Lender, the
principal amount set opposite its name in Schedule 1 (Lenders and Commitments)
in respect of the Tranche B Loan Facility or, as applicable, the amount set out
in respect of the Tranche B Loan Facility in a Transfer Certificate for a
Tranche B Lender, in any case to the extent not transferred, reduced or
cancelled in accordance with the provisions hereof;

        Tranche B Loan Facility means the term loan facility in an aggregate
amount up to US$4,000,000 (US$ four million), the terms and conditions of which
are set out in this Agreement;

        Tranche B Loan Outstandings means, at any time, in respect of a
particular Tranche B Lender, its participation in respect of all Tranche B Loan
Advances which have not been repaid or prepaid by the Borrower at such time;

        Tranche B Outstandings means, at any time, in relation to a Tranche B
Lender, the aggregate of its Tranche B L/C Outstandings, its Trance B T/R
Outstandings and its Tranche B Loan Outstandings;

        Tranche B Trust Receipt means a trust receipt executed or to be executed
by the Borrower under the Tranche B T/R Facility in favour of a Tranche B Lender
in lieu of reimbursement to such Tranche B Lender of amounts paid by it under a
Tranche B Letter of Credit;

        Tranche B T/R Advance means an Advance drawn under the Tranche B T/R
Facility (for the avoidance of doubt, the Tranche B T/R Advance shall, as from
the Effective Date, include any advance already made by TFB to the Borrower as
part of the Existing TFB T/R Facility which remains outstanding as at the date
immediately preceding the Effective Date);

        Tranche B T/R Commitment means, in relation to a Tranche B Lender, the
principal amount set opposite its name in Schedule 1 (Lenders and Commitments)
in respect of the Tranche B T/R Facility or, as applicable, the amount set out
in respect of the Tranche B T/R Facility in a Transfer Certificate for a Tranche
B Lender, in any case to the extent not transferred, reduced or cancelled in
accordance with the provisions hereof;

        Tranche B T/R Facility or Tranche B Trust Receipt Facility means the
trust receipt facility in an aggregate amount up to US$4,000,000 (US$ four
million) of which, as from the Effective Date, the Existing TFB T/R Facility
shall form an integral part, the terms and conditions of which are set out in
this Agreement;

        Tranche B T/R Outstandings means, at any time, in respect of a
particular Tranche B Lender, its participation in respect of all Tranche B Trust
Receipts which have not been repaid or prepaid by the Borrower at such time and
which have not been converted into Tranche B Loan Advances at such time in
accordance with the terms of this Agreement (for the avoidance of doubt, the
Tranche B T/R Outstandings shall, as from the Effective Date, include all
outstanding principal amounts under the Existing TFB T/R Facility);

        Tranche C Advance means an Advance drawn under the Tranche C Facility
(for the avoidance of doubt, the Tranche C Advance shall, as from the Effective
Date, include any advance already made by BAY and TFB to the Borrower as part of
the Existing BAY Facilities and the Existing TFB Packing

13

--------------------------------------------------------------------------------


Credit Facility, respectively, which remains outstanding as at the date
immediately preceding the Effective Date);

        Tranche C Commitment means, in relation to a Tranche C Lender, the
principal amount set opposite its name in Schedule 1 (Loans and Commitments) in
respect of the Tranche C Facility or, as applicable, the amount set out in
respect of the Tranche C Facility in a Transfer Certificate for a Tranche C
Lender, in any case to the extent not transferred, cancelled or reduced in
accordance with the provisions hereof;

        Tranche C Facility means the US$28,500,000 (US$ twenty eight million
five hundred thousand) revolving packing credit facility of which, as from the
Effective Date, the Existing BAY Facilities and the Existing TFB Packing Credit
Facility shall form an integral part, the terms and conditions of which are set
out in this Agreement;

        Tranche C Lenders means the Lenders participating in the Tranche C
Facility named in Schedule 1 (Lenders and Commitments);

        Tranche C Outstandings means, at any time, in respect of a particular
Tranche C Lender, its participation in respect of all Tranche C Advances which
have not been repaid or prepaid by the Borrower at such time (for the avoidance
of doubt, the Tranche C Outstandings shall, as from the Effective Date, include
all outstanding principal amounts under the Existing BAY Facilities and the
Existing TFB Packing Credit Facility);

        Tranche D Advance means an Advance drawn under the Tranche D Facility;

        Tranche D Commitment means, in relation to a Tranche D Lender, the
principal amount set opposite its name in Schedule 1 (Lenders and Commitments)
in respect of the Tranche D Facility or, as applicable, the amount set out in
respect of the Tranche D Facility in a Transfer Certificate for a Tranche D
Lender, in any case to the extent not transferred, reduced or cancelled in
accordance with the provisions hereof;

        Tranche D Facility means the Baht 20,000,000 (Baht twenty million)
overdraft facility, the terms and conditions of which are set out in this
Agreement;

        Tranche D Lenders means the Lenders participating in the Tranche D
Facility named in Schedule 1 (Lenders and Commitments);

        Tranche D Outstandings means, at any time, in respect of a particular
Tranche D Lender, its participation in respect of all Tranche D Advances which
have not been repaid or prepaid by the Borrower at such time;

        Tranche D Overdraft Agreement means an agreement between the Borrower
and a Tranche D Lender in relation to the Tranche D Facility in form and content
satisfactory to such Tranche D Lender;

        Tranche E Commitment means, in relation to a Tranche E Lender, the
principal amount set opposite its name in Schedule 1 (Lenders and Commitments)
in respect of the Tranche E Facility or, as applicable, the amount set out in
respect of the Tranche E Facility in a Transfer Certificate for a Tranche E
Lender, in any case to the extent not transferred, reduced or cancelled in
accordance with the provisions hereof;

        Tranche E Facility means the Baht 40,000,000 (Baht forty million)
revolving letter of guarantee facility, the terms and conditions of which are
set out in this Agreement;

        Tranche E Guarantee means a letter of guarantee issued or to be issued
by a Tranche E Lender under the Tranche E Facility;

        Tranche E Guarantee Amount means, at any time, in respect of a
particular

14

--------------------------------------------------------------------------------


        Tranche E Lender and in relation to its Tranche E Guarantees, the
maximum aggregate amount of the actual and contingent liabilities of that
Tranche E Lender under such Tranche E Guarantees;

        Tranche E Lenders means the Lenders participating in the Tranche E
Facility named in Schedule 1 (Lenders and Commitments);

        Transfer Certificate means a certificate in the form of Schedule 6 (Form
of Transfer Certificate) delivered pursuant to clause 31 (Assignments and
Transfers);

        US dollars and US$ means the lawful currency of the United States of
America;

        1.2    Construction:    Except where the context otherwise requires, any
reference in this Agreement to:

        an affiliate means, in relation to any person, a subsidiary or any
holding company of such person and any other subsidiary of any such holding
company;

        an agreement also includes a concession, contract, deed, franchise,
licence, treaty or undertaking (in each case, whether oral or written);

        the assets of any person shall be construed as a reference to the whole
or any part of its business, undertaking, property, assets, rights and revenues
(including any right to receive revenues);

        a Financing Document or other agreement includes any amendments,
novations or supplements thereto;

        a guarantee also includes any other obligation (whatever called) of any
person to pay, purchase, provide funds (whether by way of the advance of money,
the purchase of or subscription for shares or other securities, the purchase of
assets or services, or otherwise) for the payment of, indemnity against the
consequences of default in the payment of, or otherwise be responsible for, any
indebtedness of any other person;

        indebtedness means any obligation (whether present or future, actual or
contingent, secured or unsecured, as principal or surety or otherwise) for the
payment or repayment of money;

        a person includes any corporation, association, partnership or other
entity and includes its successors and permitted transferees and assigns;

        a provision of law is a reference to that provision as amended or
re-enacted; a company is a subsidiary of another (its holding company) if that
other company:

(a)holds a majority of the voting rights in it; or

(b)has the right to appoint or remove a majority of its board of directors; or

(c)has the power to direct its management and policies whether through the
ownership of voting rights, by contract or otherwise;

        a time of day is, unless the context requires otherwise, a reference to
Bangkok time.

        Headings and the table of contents are for ease of reference only.

15

--------------------------------------------------------------------------------




SECTION II:
THE FACILITIES


Amount and Purpose

        2.1    Facility Amounts:    The Lenders hereby establish the Facilities,
pursuant to which they will, in accordance with the provisions of this
Agreement, make available the Facilities to the Borrower. At the Signing Date:

(a)the maximum aggregate principal amount of:

(i)the Tranche A Facility is US$20,970,000 (US$ twenty million nine hundred and
seventy thousand);

(ii)the Tranche B Facilities is US$4,000,000 (US$ four million);

(iii)the Tranche C Facility is US$28,500,000 (US$ twenty eight million five
hundred thousand);

(iv)the Tranche D Facility is Baht 20,000,000 (Baht twenty million); and

(v)the Tranche E Facility is Baht 40,000,000 (Baht forty million);
(b)the Tranche A Facility, the Tranche B Facilities, the Tranche C Facility, the
Tranche D Facility and the Tranche E Facility are separate and independent from
each other and together they form the Facilities of US$53,470,000 (US $fifty
three million four hundred and seventy thousand) and Baht 60,000,000 (Baht sixty
million).

        The amount and availability of each Facility are subject to changes
following a review by the Lenders if there occurs any circumstance set out in
clause 24.2(h) (Guarantor's Shareholding).

        2.2    Purpose:    The Facilities shall be used as follows:

(a)the Tranche A Facility shall be used only to repay all of the Borrower's
existing indebtedness owed to TFB and the Industrial Finance Corporation of
Thailand and to pay supplier credits extended by its suppliers;

(b)the Tranche B Facilities shall be used only to pay for purchases of machinery
used by it in its business operations as agreed from time to time between the
Borrower and the Lenders;

(c)the Tranche C Facility and the Tranche D Facility shall be used only for the
working capital purposes of the Borrower; and

(d)the Tranche E Facility shall be used only for the provision of one or more
letters of guarantee against liabilities of the Borrower to any third party
(including without limitation those which may arise from the provision of public
utilities by the Electricity Generating Authority of Thailand, the
Communications Authority of Thailand, the Customs Department of Thailand and any
other government authorities), except for liabilities of the Borrower under any
transaction having the commercial effect of a borrowing.

        No Finance Party shall be bound to enquire as to, nor shall any of them
be concerned with, the application of the proceeds or the use of any of the
Facilities.

Syndicate

        3.1    Participation:    Subject to the provisions of this Agreement,
each of the Lenders shall:

(a)participate in each Advance under the Tranche A Facility in the proportion
which its Tranche A Commitment bears to the Total Tranche A Commitments up to an
aggregate principal amount not exceeding its Tranche A Commitment; and

16

--------------------------------------------------------------------------------

(b)participate in the Tranche B Facilities, the Tranche C Facility, the Tranche
D Facility and the Tranche E Facility up to an aggregate principal amount not
exceeding its Tranche B Commitment, Tranche B Commitments, Tranche C Commitment,
Tranche D Commitment and Tranche E Commitment, respectively.

        3.2    Obligations Several:    In participating in the Facilities:

(a)the rights and obligations of each of the Finance Parties under the Financing
Documents are several. Failure of a Finance Party to perform its obligations
under the Financing Documents shall neither:

(i)result in any other Finance Party incurring any liability whatsoever; nor

(ii)relieve any other Finance Party or any Obligor from any of its obligations
under the Financing Documents; and
(b)the aggregate of the amounts due to each Finance Party under the Financing
Documents at any time is a separate and independent debt and each Finance Party
shall have the right to protect and (except as otherwise provided in the
Financing Documents) enforce its rights under the Financing Documents and it
shall not be necessary for any other Finance Party to be joined as an additional
party in any proceedings to this end.

        3.3    Majority Lenders:    If at any time:

(a)the business operations of either Lender has been temporarily or permanently
suspended by the Ministry of Finance, the Bank of Thailand, the Financial
Institutions Development Fund or any other government agencies (the
authorities); or

(b)either Lender has been ordered by the authorities to merge with any other
entities or to dissolve or liquidate; or

(c)the majority of shares of either Lender have been acquired (whether by way of
purchase, debt-to-equity conversion or otherwise) and held by the authorities
for the purposes of rehabilitation; or

(d)any other actions or circumstances having the effect of nationalisation or
expropriation occur in respect of either Lender;

(the Lender being subject to any of the actions or circumstances set out in (a),
(b), (c) or (d) above, the affected Lender), then at all times thereafter and
for the purposes of the definition of Majority Lenders, Outstandings or
Commitments and Total Outstandings or Total Commitments, as the case may be, in
respect of the affected Lenders shall not be taken into consideration in
determining the Majority Lenders. Accordingly, only Outstandings or Commitments
and Total Outstandings or Total Commitments, as the case may be, in respect of
the other Lender(s) (the other Lender(s)) shall be counted in determining the
Majority Lenders and the affected Lender shall be bound by, and comply with, any
action or resolution (whether such action or resolution is in the nature of
consent, approval, authorisation, determination, instruction or otherwise) of
the other Lender(s) in all respects.

Signing Date and Conditions precedent

        4.1    Signing Date:    This Agreement shall come into force and effect
on the Signing Date and be binding on all Parties hereto in accordance with the
terms and conditions of this Agreement but the Borrower may not use or draw any
of the Facilities until all of the relevant conditions precedent in this
Agreement have been satisfied.

        4.2    Conditions to Facilities:    The Borrower shall provide the
Facility Agent with the documents set out in Schedule 2 (Conditions Precedent
Documents to Facilities), in each case in form and content

17

--------------------------------------------------------------------------------


satisfactory to the Facility Agent, before the Facilities will become available
to the Borrower. Upon its satisfactory receipt of such documents, the Facility
Agent will then confirm to each of Lenders and the Borrower such receipt and
notify each of them of the date on which the Effective Date will occur, which
shall be a Business Day (the Effective Date).

        4.3    Conditions to Each Facility:    Each Facility is also subject to
the further conditions precedent set out in clauses 5.1 (Conditions Precedent),
9.1 (Conditions Precedent), 10.2 (Conditions Precedent), 11.1 (Conditions
Precedent), 12.3 (Conditions Precedent), 15.1 (Conditions Precedent) and 16.1
(Conditions Precedent), as the case may be.


SECTION III:
TRANCHE A FACILITY


Tranche A Facility

        5.1    Conditions Precedent:    Subject to satisfaction of the
conditions specified in clause 4.2 (Conditions to Facilities), no Tranche A
Lender will be obliged to participate in a Tranche A Advance until the following
conditions precedent have been satisfied:

(a)both on the date of the relevant Drawing Notice and on the relevant Drawing
Date, no Default has occurred or would occur as a result of making the Tranche A
Advance; and

(b)each of the representations and warranties mentioned in clause 23.2
(Representations After Signing) remains accurate at the Drawing Date as if given
on that date by reference to the facts and circumstances then existing.

        5.2    Drawdown:    Subject to the provisions of this Agreement, the
Borrower may on Business Days during the Availability Period relating to the
Tranche A Facility make a request for a Tranche A Advance by delivering, not
less than 5 (five) Business Days before the proposed Drawing Date, to the
Facility Agent the following documents:

(a)a duly completed Drawing Notice specifying the proposed Drawing Date which
may occur only on the following 3 (three) dates and the amount of such Tranche A
Advance which will be subject to the following maximum amounts for each of the
periods as follows:

(i)in respect of the first Drawing Date, the period commencing on the Effective
Date and ending at the end of the Business Day in Bangkok on the date falling 5
(five) days after the Effective Date and in an amount of no more than
US$14,000,000 (US $fourteen million);

(ii)in respect of the second Drawing Date, the period commencing on the
Effective Date and ending at the end of the Business Day in Bangkok on the date
falling 30 (thirty) days after the Effective Date and in an amount of no more
than US$3,000,000 (US $three million); and

(iii)in respect of the third Drawing Date, the period commencing on the
Effective Date and ending at the end of the Business Day in Bangkok on the date
falling 60 (sixty) days after the Effective Date and in an amount of no more
than US$3,970,000 (US $three million nine hundred and seventy thousand),

Any undrawn or unutilised amount of the Tranche A Facility at the end of each of
the periods set out in paragraphs (i), (ii) and (iii) above shall automatically
be cancelled without any cancellation fee;

(b)any written evidence certified to be true and correct by the authorised
persons of the Borrower showing the amount of the Borrower's indebtedness owed
to TFB and the Industrial

18

--------------------------------------------------------------------------------

Finance Corporation of Thailand and/or any or all of its suppliers of which the
proceeds of such Tranche A Advance shall be applied against for repayment.

        The Borrower shall, on the Drawing Date, provide each of the Tranche A
Lenders participating in such Tranche A Advance with a receipt (substantially in
the form set out in Part II of Schedule 3 (Form of Receipt)) and a promissory
note (in form and content to be prescribed by the relevant Tranche A Lender)
duly completed and signed by the Authorised Directors, and within the next
Business Day following each Drawing Date, provide each of such Tranche A Lenders
with any written evidence (for example, cheques and wire transfer documents)
certified to be true and correct by the authorised persons of the Borrower
showing for what purposes such Tranche A Advance has been used and to whom the
proceeds of such Tranche A Advance have been transferred.

        5.3    Limits on Tranche A Advances:    No Tranche A Advance may be
drawn under the Tranche A Facility if, as a result of drawing such Tranche A
Advance, the Total Tranche A Outstandings would exceed the Total Tranche A
Commitments.

        5.4    Irrevocability:    A Drawing Notice shall be irrevocable and,
subject to the provisions of this Agreement, the Borrower shall draw the
relevant Tranche A Advance on the Drawing Date specified in the Drawing Notice.

        5.5    Notice to Lenders:    When the Facility Agent actually receives a
Drawing Notice pursuant to clause 5.2 (Drawdown), it shall notify each of the
Tranche A Lenders of the details of, and the amount of such Tranche A Lender's
participation in, the proposed Tranche A Advance and each Tranche A Lender
shall, subject to the provisions of this Agreement, make available to the
Borrower on the Drawing Date its participation in that Tranche A Advance.

Interest

        6.1    Period:    The following provisions shall apply to the duration
of Interest Periods for Tranche A Advances:

(a)each Interest Period shall be 3 (three) months;

(b)the first Interest Period shall commence on the Drawing Date of that Tranche
A Advance and end on the last day of the calendar quarter in which such Tranche
A Advance has been drawn and each successive Interest Period shall commence on
the last day of the previous one;

(c)subject to clause 6.1(d) below, an Interest Period which would otherwise end
on a day which is not a Business Day shall end on the next succeeding Business
Day, unless the result of such extension would be that such Interest Period
would end on a day in the next following calendar month, in which event such
Interest Period shall end on the last preceding Business Day;

(d)any Interest Period which would extend beyond a Repayment Date relating to a
Tranche A Advance shall be of such duration that it shall end on that Repayment
Date; and

(e)the Borrower and the Facility Agent, with the written consent of all Tranche
A Lenders, may enter into such arrangements as they may agree for the
consolidation or splitting of Tranche A Advances.

        6.2    Rate and Payment:    The rate of interest payable on a Tranche A
Advance for each Interest Period shall be the rate per annum determined by the
Facility Agent to be the aggregate of:

(a)LIBOR; and

(b)the Margin.

19

--------------------------------------------------------------------------------



        Interest payable under this clause shall be calculated on the basis of
actual days elapsed (not counting within an Interest Period the last day of that
Interest Period) and a year of 360 (three hundred and sixty) days, or otherwise
as market convention dictates, and shall be paid on each Tranche A Advance by
the Borrower for the account of the Tranche A Lenders in arrears on each
Interest Payment Date in the currency applicable to that Tranche A Advance.

20

--------------------------------------------------------------------------------


Repayment

        7.1    Repayment:    Subject to the provisions of this Agreement, the
Tranche A Advances shall be repaid by the Borrower in 20 (twenty) quarterly
instalments, in the amounts and on the dates shown below:

 
 
  Amount Repayable (in US$)

--------------------------------------------------------------------------------

 
Repayment Dates

--------------------------------------------------------------------------------

  TFB

--------------------------------------------------------------------------------

  BAY

--------------------------------------------------------------------------------

  1. 30 June 2001   639,500   409,000   2. 30September 2001   639,500   409,000
  3. 31 December 2001   639,500   409,000   4. 31 March 2002   639,500   409,000
  5. 30 June 2002   639,500   409,000   6. 30 September 2002   639,500   409,000
  7. 31 December 2002   639,500   409,000   8. 31 March 2003   639,500   409,000
  9. 30 June 2003   639,500   409,000 10. 30 September 2003   639,500   409,000
11. 31 December 2003   639,500   409,000 12. 31 March 2004   639,500   409,000
13. 30 June 2004   639,500   409,000 14. 30 September 2004   639,500   409,000
15. 31 December 2004   639,500   409,000 16. 31 March 2005   639,500   409,000
17. 30 June 2005   639,500   409,000 18. 30 September 2005   639,500   409,000
19. 31 December 2005   639,500   409,000 20. 31 March 2006   639,500   409,000  
Total   12,790,000   8,180,000

21

--------------------------------------------------------------------------------




SECTION IV:
TRANCHE B FACILITIES


General

        8.1    Tranche B Facilities:    Each Tranche B Lender will make
available the Tranche B Facilities to the Borrower on terms and conditions set
out in this Agreement, provided that:

(a)the aggregate principal amount of the Tranche B L/C Outstandings, the Tranche
B T/R Outstandings and the Tranche B Loan Outstandings shall at any time not
exceed US$4,000,000 (US$ four million); and

(b)the Borrower may at its option use, whether singly or collectively, any or
all of the Tranche B L/C Facility, the Tranche B T/R Facility and/or the Tranche
B Loan Facility, subject to the periods and amounts set out in clause 8.2
(Amounts and Periods) below.

        8.2    Amounts and Periods:    The aggregate principal amount of the
Tranche B Facilities which the Borrower may use during each of the following
periods under the Availability Period relating to the Tranche B Facilities shall
be subject to the following maximum amounts:

(a)commencing on the Effective Date and ending at the end of the Business Day in
Bangkok on 23 April 2001, up to an aggregate principal amount of US$2,000,000
(US$ two million); and

(b)commencing on 24 April 2001 and ending at the end of the Business Day in
Bangkok on 26 November 2001, up to an aggregate principal amount of US$2,000,000
(US$ two million).

        Any undrawn or unutilised amount of the Tranche B Facilities at the end
of each of the periods set out in paragraphs (a) and (b) above shall
automatically be cancelled without any cancellation fee.

Tranche B Letter of Credit Facility

        9.1    Conditions Precedent:    Subject to satisfaction of the
conditions specified in clause 4.2 (Conditions to Facilities), no Tranche B
Lender will be obliged to participate in an Issue of a Tranche B Letter of
Credit until the following conditions precedent have been satisfied:

(a)on the relevant Issue Date, no Default has occurred or would occur as a
result of the Issue;

(b)each of the representations and warranties mentioned in clause 23.2
(Representations After Signing) remains accurate at the Issue Date as if given
on that date by reference to the facts and circumstances then existing; and

(c)the Borrower has given to the Tranche B Lender issuing the Tranche B Letter
of Credit information relating to the obligations of the Borrower to which the
Tranche B Letter of Credit relates as such Tranche B Lender may reasonably
request;

(d)the Borrower has paid fees and expenses in accordance with clause 9.4 (Fees
and Expenses) which are due and payable in respect of the Tranche B Letter of
Credit; and

(e)form of the Tranche B Letter of Credit is acceptable to the Tranche B Lender
issuing such Tranche B Letter of Credit.

        9.2    Issue of Tranche B Letter of Credit:    Subject to the provisions
of this Agreement, the Borrower may, on Business Days during the Availability
Period relating to the Tranche B Facilities, make a request for an Issue of a
Tranche B Letter of Credit by delivering to a Tranche B Lender not less than 3
(three) Business Days prior to the proposed Issue Date a duly completed request
(which shall be irrevocable) in the form to be specified by such Tranche B
Lender.

22

--------------------------------------------------------------------------------


        9.3    Limits on Tranche B Letters of Credit:    No Tranche B Letter of
Credit may be issued under the Tranche B L/C Facility if, as a result of such
Issue:

(a)the Total Tranche B L/C Outstandings would exceed the Total Tranche B L/C
Commitments;

(b)the Total Tranche B L/C Outstandings would exceed the maximum amount made
available during each of the relevant periods set out in clause 8.2 (Amounts and
Periods); or

(c)the term of such Tranche B Letter of Credit would end beyond the last
Conversion Date.

        9.4    Fees and Expenses:    The Borrower shall pay the following fees
and expenses in respect of a Tranche B Letter of Credit:

(a)Opening Letter of Credit Fee: The Borrower shall pay opening letter of credit
fees in an amount and in the currency to be specified by the relevant Tranche B
Lender in accordance with its normal banking practice and such payment shall be
due and payable by the Borrower within the period to be specified by that
Tranche B Lender.

(b)Engagement Fee: In cases of a term Tranche B Letter of Credit, the Borrower
shall pay an engagement fee in an amount and in the currency to be specified by
the relevant Tranche B Lender in accordance with its normal banking practice and
such payment shall be due and payable by the Borrower within the period to be
specified by that Tranche B Lender.

(c)Expenses: The Borrower shall pay any expenses (including, without limitation,
any stamp duty) which may arise in connection with the utilisation of the
Tranche B L/C Facility within the period to be specified in an invoice issued by
the relevant Tranche B Lender or otherwise in accordance with the normal banking
practice of that Tranche B Lender.

        Each of these fees and expenses shall be calculated in the denominated
currency of each Tranche B Letter of Credit, but payable by the Borrower to the
relevant Tranche B Lender in Baht at the Selling Rate.

        9.5    Indemnification    

(a)Each of the Tranche B Lenders shall at all times:

(i)be entitled to discharge (whether by making payment, exercising rights of
set-off, or combining accounts or otherwise) any actual liability and any sum
due in relation to any Tranche B Letter of Credit issued by it without making
any further investigation or enquiry;

(ii)need not concern itself with the propriety of any claim made or purported to
be made under and in the manner required by the terms of any Tranche B Letter of
Credit; and

(iii)be entitled to assume that any person expressed in each Tranche B Letter of
Credit as being entitled to make requests or claims in relation to any sum so
due thereunder or to receive payments thereunder is so entitled;

and, accordingly, the right of each Tranche B Lender to make any payment under
any Tranche B Letter of Credit shall be in no way affected if it should appear
that, as between such Tranche B Lender and the beneficiary of the relevant
Tranche B Letter of Credit, such beneficiary was not entitled for whatever
reason to demand such payment under that Tranche B Letter of Credit.

(b)If, at any time, any Tranche B Lender is required to pay or pays any amount
(such amount being hereinafter referred to as a relevant amount) to any
beneficiary or beneficiaries pursuant to a Tranche B Letter of Credit, then an
amount equal to such relevant amount shall become immediately due from, and
payable by, the Borrower, denominated in the currency in which such a Tranche B
Letter of Credit is denominated.

23

--------------------------------------------------------------------------------

(c)The Borrower hereby agrees, in addition to the obligations assumed by it
under clause 9.5(b), to pay to each Tranche B Lender the amount paid by it in
respect of any Tranche B Letter of Credit issued by it, to indemnify and hold
harmless such Tranche B Lender from and against all liabilities, costs
(including, without limitation, any costs incurred in funding any amount which
falls due from any Tranche B Lender pursuant to a Tranche B Letter of Credit),
losses, damages, expenses and any default interest if such amount is not paid
upon demand which such Tranche B Lender may at any time incur or sustain
pursuant to any Tranche B Letter of Credit issued by it. Any sum due and payable
under this clause which is not paid on the due date shall be subject to default
interest at the Default Interest Rate.

(d)A Tranche B Lender may, at any time, by notice to the Borrower demand any
amount payable by the Borrower to that Tranche B Lender to be redenominated from
any non-Baht denominated currency into Baht at the Selling Rate and shall become
payable by the Borrower in Baht, in which case the Borrower may prepay such
redenominated amount in Baht to that Tranche B Lender without any prepayment fee
provided that such prepayment shall be made within 30 (thirty) days after the
date of redenomination together with interest accrued thereon (calculated from
the date of redenomination up until the date of payment) at the rate to be
determined by that Tranche B Lender in accordance with its normal banking
practice.

(e)A certificate of a Tranche B Lender, as to the amount of the actual liability
of, or amount required to be paid by, such Tranche B Lender to discharge any sum
due in relation to any Tranche B Letter of Credit issued by it shall, save for
manifest error, be conclusive and binding upon the Borrower for the purposes of
this Agreement and prima facie evidence of the amounts so required to be charged
by such Tranche B Lender in any legal action or proceedings arising in
connection herewith.

        9.6    Conversion of Tranche B L/C Outstandings:    A Tranche B Letter
of Credit to be issued under this clause 9 will be payable by the relevant
Tranche B Lender to any person expressed in such Tranche B Letter of Credit as
being entitled to make requests or claims in relation to any sum so due
thereunder or to receive payments thereunder in accordance with the terms and
conditions of such Tranche B Letter of Credit. Following the payment by such
Tranche B Lender in respect of such Tranche B Letter of Credit, any amount so
paid shall be converted into a Tranche B T/R Advance subject to the terms and
conditions set out in clause 10 (Tranche B Trust Receipt Facility) or, if the
date of such payment by that Tranche B Lender falls on a day which is a
Conversion Date, shall be converted automatically into a Tranche B Loan Advance
in accordance with clause 11.3 (Conversion).

Tranche B Trust Receipt Facility

        10.1    Existing TFB T/R Facility:    Throughout the period between the
Signing Date and the date immediately preceding the Effective Date, TFB may at
its option continue granting or providing on a revolving basis the Existing TFB
T/R Facility on terms and conditions in accordance with its normal banking
practice. As from the Effective Date, the Existing TFB T/R Facility shall be
treated for all purposes and to all intents as part of the Tranche B T/R
Commitment, the Tranche B T/R Advance and/or the Tranche B T/R Outstandings, as
the case may be, in respect of TFB under the Tranche B T/R Facility and shall,
thereafter, be subject to the terms and conditions of this Agreement in all
respects.

        10.2    Conditions Precedent:    Subject to the satisfaction of the
conditions specified in clause 4.2 (Conditions to Facilities), no Tranche B
Lender will be obliged to participate in a utilisation of a Tranche B Trust
Receipt until the following conditions precedent have been satisfied:

(a)on the date of utilisation, no Default has occurred or would occur as a
result of the utilisation;

24

--------------------------------------------------------------------------------

(b)each of the representations and warranties mentioned in clause 23.2
(Representations After Signing) remains accurate at the date of utilisation as
if given on that date by reference to the facts and circumstances then existing;
and

(c)the form of the Tranche B Trust Receipt is acceptable to the Tranche B Lender
proposing to issue such Tranche B Trust Receipt.

        10.3    Utilisation:    Subject to the provisions of this Agreement, the
Borrower may on Business Days during the Availability Period relating to the
Tranche B Facilities make a request for utilisation of a Tranche B T/R Advance
(including any Conversion of the Tranche B L/C Outstandings into a Tranche B T/R
Advance) by delivering the following documents to the relevant Tranche B Lender
no later than 3 (three) Business Days prior to the date of utilisation or the
Conversion Date:

(a)a duly completed request (which shall be irrevocable) in the form prescribed
by the relevant Tranche B Lender in accordance with its normal banking practice;

(b)a Tranche B Trust Receipt, in the form prescribed by the relevant Tranch B
Lender in accordance with its normal banking practice, duly completed and
executed by the Borrower in such Tranche B Lender's favour;

(c)a promissory note duly completed and signed by the Authorised Directors in
form and content to be prescribed by the relevant Tranche B Lender in accordance
with its normal banking practice; and

(d)any other supporting documents or information as reasonably requested by the
relevant Tranche B Lender in accordance with its normal banking practice.

        Thereafter, the relevant Tranche B Lender will accept the Tranche B
Trust Receipt executed in its favour and will release to the Borrower the
shipping documents to which such Tranche B Trust Receipt relates.

        10.4    Limits on Tranche B Trust Receipts:    No Tranche B Trust
Receipt may:

(a)be executed by the Borrower if, as a result of such execution, the Tranche B
T/R Outstandings of each Tranche B Lender would exceed the Tranche B T/R
Commitments of such Tranche B Lender or would exceed the maximum amount made
available during each of the relevant periods set out in clause 8.2 (Amounts and
Periods); and

(b)have a term ending beyond the last Conversion Date or have a term exceeding
180 (one hundred and eighty) days from the date of its being executed by the
Borrower.

        10.5    Interest:    The Interest Period for each Tranche B Trust
Receipt shall be determined in accordance with the normal banking practice of
the relevant Tranche B Lender. The rate of interest payable on the Tranche B T/R
Outstandings for each Interest Period shall be as follows:

(a)in cases of Tranche B Trust Receipts denominated in US dollars, the rate per
annum determined by the Facility Agent to be the aggregate of LIBOR and the
Margin; and

(b)in cases of Tranche B Trust Receipts denominated in any currency other than
US dollars, the rate per annum determined by the relevant Tranche B Lender to be
the rate applicable to such currency as quoted by it in accordance with its
normal banking practice.

        Interest payable on the Tranche B T/R Outstandings shall be made in
accordance with the normal banking practice of the relevant Tranche B Lender.

        10.6    Conversion of Tranche B T/R Outstandings:    Subject to the
provisions of this Agreement, all Tranche B T/R Outstandings of each Tranche B
Lender shall be automatically converted into Tranche B Loan Advances on each of
the Conversion Dates.

25

--------------------------------------------------------------------------------


Tranche B Loan Facility

        11.1    Conditions Precedent:    Subject to satisfaction of the
conditions specified in clause 4.2 (Conditions to Facilities), no Tranche B
Lender will be obliged to participate in a Tranche B Loan Advance, whether by
way of loan pursuant to clause 11.2 (Drawdown) or by way of Conversion pursuant
to clause 11.3 (Conversion), until the following conditions precedent have been
satisfied:

(a)on the date of the relevant Drawing Notice and on the relevant Drawing Date
or the relevant Conversion Date, as the case may be, no Default has occurred or
would occur as a result of making the Advance; and

(b)each of the representations and warranties mentioned in clause 23.2
(Representations After Signing) remains accurate at the Drawing Date or the
Conversion Date, as the case may be, as if given on that date by reference to
the facts and circumstances then existing.

        11.2    Drawdown:    Subject to the provisions of this Agreement, the
Borrower may on Business Days during the Availability Period relating to the
Tranche B Facilities make a request for a Tranche B Loan Advance by delivering
to the Facility Agent a duly completed Drawing Notice not less than 5 (five)
Business Days before the proposed Drawing Date, specifying in respect of the
proposed Tranche B Loan Advance the proposed Drawing Date (which shall be a
Business Day within the Availability Period), in which case each Tranche B
Lender shall participate in such Tranche B Loan Advance in the proportion which
its Tranche B Loan Commitment bears to the Total Tranche B Loan Commitments.

        The Borrower shall, on the relevant Drawing Date, provide each of the
Tranche B Lenders participating in such Tranche B Loan Advance with a receipt
substantially in the form set out in Part II of Schedule 3 (Form of Receipt),
duly completed and signed by the Authorised Directors.

        11.3    Conversion:    Subject to the provisions of this Agreement, on
each Conversion Date, certain Tranche B L/C Outstandings will be converted into
a Tranche B Loan Advance in accordance with clause 9.6 (Conversion of Tranche B
L/C Outstandings) and all Tranche B T/R Outstandings shall be converted
automatically into a Tranche B Loan Advance in accordance with clause 10.6
(Conversion of Tranche B T/R Outstandings). On such Conversion Date, the
Borrower shall provide each of the relevant Tranche B Lenders with the following
documents:

(a)a receipt substantially in the form set out in Part II of Schedule 3 (Form of
Receipt) duly completed and signed by the Authorised Directors;

(b)a promissory note duly completed and signed by the Authorised Directors in
form and content to be prescribed by the relevant Tranche B Lender in accordance
with its normal banking practice; and

(c)any other supporting documents or information as reasonably requested by the
relevant Tranche B Lender in accordance with its normal banking practice.

        Upon each Conversion, the Tranche B L/C Outstandings and the Tranche B
T/R Outstandings which have been so converted shall be reduced to 0 (zero) and
treated for all purposes and to all intents as a Tranche B Loan Advance.

        11.4    Limits on Tranche B Loan Advances:    No Tranche B Loan Advance
may be drawn or converted pursuant to clause 11.2 (Drawdown) or 11.3
(Conversion) under the Tranche B Loan Facility if, as a result of such drawing
or Conversion, the Total Tranche B Loan Outstandings would exceed the Total
Tranche B Loan Commitments or would exceed the maximum amount made available
during each of the relevant periods set out in clause 8.2 (Amounts and Periods).

26

--------------------------------------------------------------------------------


        11.5    Interest Period:    The following provisions shall apply to the
duration of Interest Periods for Tranche B Loan Advances:

(a)each Interest Period shall be 3 (three) calendar months;

(b)the first Interest Period shall commence on the relevant Drawing Date or the
relevant Conversion Date, as the case may be, of that Tranche B Loan Advance and
end on the last day of the calendar quarter in which such Tranche Loan B Advance
has been drawn or converted into and each successive Interest Period shall
commence on the last day of the previous one;

(c)subject to clause 11.5(d), an Interest Period which would otherwise end on a
day which is not a Business Day shall end on the next succeeding Business Day
unless the result of such extension would be that such Interest Period would end
on a day in the next following calendar month, in which event such Interest
Period shall end on the last preceding Business Day;

(d)any Interest Period which would extend beyond a Repayment Date relating to a
Tranche B Loan Advance shall be of such duration that it shall end on that
Repayment Date; and

(e)the Borrower and the Facility Agent, with the consent of all Tranche B
Lenders, may enter into such arrangements as they may agree for the
consolidation or splitting of Tranche B Loan Advances.

        11.6    Rate and Payment:    The rate of interest payable on a Tranche B
Loan Advance for each Interest Period shall be the rate per annum determined by
the Facility Agent to be the aggregate of:

(a)LIBOR; and

(b)the Margin.

        Interest payable under this clause 11.6 shall be calculated on the basis
of actual days elapsed (not counting within an Interest Period the last day of
that Interest Period) and a year of 360 (three hundred and sixty) days, or
otherwise as market convention dictates, and shall be paid on each Tranche B
Loan Advance by the Borrower to the Tranche B Lenders in arrears on each
Interest Payment Date in the currency applicable to that Tranche B Loan Advance.

27

--------------------------------------------------------------------------------


        11.7    Repayment:    Subject to the provisions of this Agreement, the
Tranche B Loan Advances shall be repaid by the Borrower in 22 (twenty two)
quarterly instalments, in the amounts and on the dates shown below:

Amounts payable (in US$)


--------------------------------------------------------------------------------

  Repayment Dates

--------------------------------------------------------------------------------

  Percentage of
Amount of Tranche B
Loan Advances Drawn or
Converted into on or prior
to July 2001 and
30 September 2001

--------------------------------------------------------------------------------

  Percentage of
Amount of Tranche B
Loan Advances Drawn or
Converted into on or prior
to 30 June 2001

--------------------------------------------------------------------------------

  Percentage of
Amount of Tranche B Loan
Advances Drawn or
Converted into on or prior
to 1 October 2001 and
31 December 2001

--------------------------------------------------------------------------------

1   30 June 2001   5%   5%   5% 2   30 September 2001   5%   5%   5% 3   31
December 2001   5%   5%   5% 4   31 March 2002   5%   5%   5% 5   30 June 2002  
5%   5%   5% 6   30 September 2002   5%   5%   5% 7   31 December 2002   5%   5%
  5% 8   31 March 2003   5%   5%   5% 9   30 June 2003   5%   5%   5% 10   30
September 2003   5%   5%   5% 11   31 December 2003   5%   5%   5% 12   31
March 2004   5%   5%   5% 13   30 June 2004   5%   5%   5% 14   30
September 2004   5%   5%   5% 15   31 December 2004   5%   5%   5% 16   31
March 2005   5%   5%   5% 17   30 June 2005   5%   5%   5% 18   30
September 2005   5%   5%   5% 19   31 December 2005   5%   5%   5% 20   31
March 2006   5%   5%   5% 21   30 June 2006   5%       5% 22   30 September 2006
  5%         Total   100%   100%   100%

28

--------------------------------------------------------------------------------




SECTION V
TRANCHE C FACILITY


Tranche C Facility

        12.1    Existing BAY Facilities:    Throughout the period between the
Signing Date and the date immediately preceding the Effective Date, BAY may at
its option continue granting or providing on a revolving basis the Existing BAY
Facilities on terms and conditions in accordance with its normal banking
practice. As from the Effective Date, the Existing BAY Facilities shall be
deemed and treated for all purposes and to all intents as part of the Tranche C
Commitment, the Tranche C Advance and/or the Tranche C Outstandings, as the case
may be, in respect of BAY under the Tranche C Facility and shall, thereafter, be
subject to the terms and conditions of this Agreement in all respects.

        12.2    Existing TFB Packing Credit Facility:    Throughout the period
between the Signing Date and the date immediately preceding the Effective Date,
TFB may at its option continue granting or providing on a revolving basis the
Existing TFB Packing Credit Facility on terms and conditions in accordance with
its normal banking practice. As from the Effective Date, the Existing TFB
Packing Credit Facility shall be treated for all purposes and to all intents as
part of the Tranche C Commitment, the Tranche C Advance and/or the Tranche C
Outstandings, as the case may be, in respect of TFB under the Tranche C Facility
and shall, thereafter, be subject to the terms and conditions of this Agreement
in all respects.

        12.3    Conditions Precedent:    Subject to satisfaction of the
conditions specified in clause 4.2 (Conditions to Facilities), no Tranche C
Lender will be obliged to participate in a Tranche C Advance until the following
conditions precedent have been satisfied:

(a)on the relevant Drawing Date, no Default has occurred or would occur as a
result of making the Tranche C Advance;

(b)each of the representations and warranties mentioned in clause 23.2
(Representations After Signing) remains accurate at the Drawing Date as if given
on that date by reference to the facts and circumstances then existing;

(c)the Borrower has given to the relevant Tranche C Lender information relating
to the purposes of the Tranche C Advance and the details of supply contracts,
letters of credit and/or purchase orders to which the Tranche C Advance relates
as such Tranche C Lender may reasonably request, provided that such supply
contracts, letters of credit and/or purchase orders contain terms and conditions
which are reasonably acceptable to such Tranche C Lender (and where they are not
so reasonably acceptable, such Tranche C Lender shall supply its reasons to the
Borrower as to why they are not reasonably acceptable); and

(d)the Borrower complies with such Tranche C Lender's normal banking practice in
respect of short-term loan and packing credit facilities (including without
limitation providing and submitting any supporting documents as reasonably
requested by such Tranche C Lender in accordance with its normal banking
practice).

        12.4    Drawdown:    Subject to the provisions of this Agreement, the
Borrower may on Business Days during the Availability Period relating to the
Tranche C Facility make a request for a Tranche C Advance by notifying the
relevant Tranche C Lender in writing not less than 3 (three) Business Days
before the proposed Drawing Date. The Borrower shall, on the Drawing Date,
provide such Tranche C Lender with a promissory note duly completed and signed
by the Borrower as evidence of its indebtedness under such Tranche C Advance in
form and content to be prescribed by such Tranche C Lender and/or, if requested
by such Tranche C Lender, any other document which may be requested by such
Tranche C Lender in accordance with its normal banking practice.

29

--------------------------------------------------------------------------------


        12.5    Limits on Tranche C Advances:    No Tranche C Advance may be
drawn under the Tranche C Facility if, as a result of drawing such Tranche C
Advance, the Total Tranche C Outstandings would exceed the Total Tranche C
Commitments.

Interest

        13.1    Interest Period:    The duration of each Interest Period for a
Tranche C Advance shall be determined in accordance with the normal banking
practice of the relevant Tranche C Lender, provided that the first Interest
Period shall commence on the Drawing Date of that Tranche C Advance.

        13.2    Interest Rate:    The rate of interest payable on a Tranche C
Advance for each Interest Period shall be the prevailing market rate per annum
quoted by the relevant Tranche C Lender from time to time for the provision of
general working capital facilities in respect of such currency. Interest payable
under this Agreement shall be calculated and determined in accordance with the
normal banking practice of such Tranche C Lender and a year of:

(a)in the case of a Tranche C Advance denominated in US dollars, 360 (three
hundred and sixty) days;

(b)in the case of a Tranche C Advance denominated in Baht, 365 (three hundred
and sixty five) days; and

(c)in the case of a Tranche C Advance denominated in other currencies, such
duration as is the normal banking practice of such Tranche C Lender, or
otherwise as market convention dictates, and shall be paid on each Tranche C
Advance by the Borrower to such Tranche C Lender in arrears on each Interest
Payment Date in the currency applicable to that Tranche C Advance.

Repayment

        14.1    Supply Contracts and Purchase Orders:    In respect of a Tranche
C Advance drawn for payments under supply contracts and purchase orders which
the Borrower is obliged to make, the Borrower shall repay such Tranche C Advance
to the relevant Tranche C Lender on either of the following dates, whichever
occurs first:

(a)the date falling 180 (one hundred and eighty) days from the relevant Drawing
Date; or

(b)the date falling 30 (thirty) days from the relevant shipment date of goods
which are the subject matter of such supply contracts and/or purchase orders.

        14.2    Letters of Credit:    In respect of a Tranche C Advance drawn
for payments under letters of credit which the Borrower is obliged to make, the
Borrower shall repay such Tranche C Advance to the relevant Tranche C Lender on
either of the following dates, whichever occurs first:

(a)the date falling 180 (one hundred and eighty) days from the relevant Drawing
Date; or

(b)the expiry date of the relevant letter of credit.


SECTION VI:
TRANCHE D FACILITY


Tranche D Facility

        15.1    Conditions Precedent:    Subject to satisfaction of the
conditions specified in clause 4.2 (Conditions to Facilities), no Tranche D
Lender will be obliged to participate in a Tranche D Advance until the following
conditions precedent have been satisfied:

30

--------------------------------------------------------------------------------

(a)on the relevant Drawing Date, no Default has occurred or would occur as a
result of making the Tranche D Advance;

(b)each of the representations and warranties mentioned in clause 23.2
(Representations After Signing) remains accurate at the Drawing Date as if given
on that date by reference to the facts and circumstances then existing;

(c)a Tranche D Overdraft Agreement has been entered into between the Borrower
and the relevant Tranche D Lender and remains in full force and effect on the
Drawing Date; and

(d)contemporaneously with such Tranche D Advance, the Borrower complies with the
normal banking practice in respect of overdraft credit facilities of the Tranche
D Lender participating in such Tranche D Advance.

        15.2    Drawdown:    Subject to the provisions of this Agreement, the
Borrower may, on Business Days during the Availability Period relating to the
Tranche D Facility:

(a)draw cheques in Baht on; or

(b)withdraw money from, the account with a Tranche D Lender which is designated
by such Tranche D Lender as the Borrower's overdraft account for the purposes of
this Tranche D Facility.

        15.3    Limits on Tranche D Advances:    No Tranche D Lender will be
obliged to permit any drawdown or utilisation of the Tranche D Facility if, as a
result of such drawdown or utilisation, the Tranche D Outstandings of such
Tranche D Lender would exceed its Tranche D Commitment.

        15.4    Interest:    

(a)The rate of interest payable on a Tranche D Advance per annum shall be the
MOR Average in accordance with the normal banking practice of the relevant
Tranche D Lender.

(b)Interest will accrue on the Tranche D Outstandings on a daily basis and shall
be due and payable by the Borrower in accordance with the normal banking
practice of such Tranche D Lender.

(c)Each Interest Period for Tranche D Advances shall be determined in accordance
with the normal banking practice of such Tranche D Lender.

(d)If the Borrower fails to pay accrued interest when due, such interest shall
be added to and form part of the Tranche D Advances in accordance with normal
banking practice of such Tranche D Lender.

        15.5    Repayment:    Subject to the provisions of this Agreement, the
Borrower may repay the Tranche D Outstandings to the Tranche D Lenders at any
time, but shall in any event repay in full all the Tranche D Outstandings on the
last Repayment Date of Tranche B Loan Advances specified in clause 11.7
(Repayment).


SECTION VII:
TRANCHE E FACILITY


Tranche E Facility

        16.1    Conditions Precedent:    Subject to satisfaction of the
conditions specified in clause 4.2 (Conditions to Facilities), no Tranche E
Lender will be obliged to participate in an Issue of a Tranche E Guarantee until
the following conditions precedent have been satisfied:

(a)on the relevant Issue Date, no Default has occurred or would occur as a
result of the Issue;

31

--------------------------------------------------------------------------------

(b)each of the representations and warranties mentioned in clause 23.2
(Representations After Signing) remains accurate at the Issue Date as if given
on that date by reference to the facts and circumstances then existing; and

(c)the Borrower shall provide the Tranche E Lender issuing the Tranche E
Guarantee with information and all supporting documents (to the extent
reasonably requested by such Tranche E Lender) relating to the liabilities to be
secured by such Tranche E Guarantee which must be in accordance with the
provisions of clause 2.2(d) (Purpose), provided that such information and
supporting documents shall be reasonably acceptable to such Tranche E Lender
(and where they are not so reasonably acceptable, such Tranche E Lender shall
supply its reasons to the Borrower as to why they are not reasonably
acceptable);

(d)the Borrower has paid guarantee fees which are due and payable in respect of
the Tranche E Guarantee; and

(e)form of the Tranche E Guarantee is acceptable to the Tranche E Lender issuing
such Tranche E Guarantee.

        16.2    Issue of Tranche E Guarantees:    Subject to the provisions of
this Agreement, the Borrower may, on Business Days during the Availability
Period relating to the Tranche E Facility, make a request for an Issue of a
Tranche E Guarantee by delivery to a Tranche E Lender not less than 5 (five)
Business Days prior to the proposed Issue Date a duly completed request (which
shall be irrevocable) in the form to be specified by such Tranche E Lender.

        16.3    Limits on Tranche E Guarantees:    No Tranche E Lender will be
obliged to issue a Tranche E Guarantee if, as a result of such Issue, its
Tranche E Guarantee Amount would exceed its Tranche E Commitment.

        16.4    Guarantee Fees:    The Borrower shall pay a guarantee fee in
relation to a Tranche E Guarantee at the rate to be agreed between the Borrower
and the relevant Tranche E Lender and such payment shall be made by the Borrower
in accordance with the normal banking practice of such Tranche E Lender.

        16.5    Indemnification:    

(a)If, at any time, any Tranche E Lender is required to pay or pays any amount
(such amount being hereinafter referred to as a relevant amount) to any
beneficiary pursuant to a Tranche E Guarantee, then an amount equal to such
relevant amount shall become immediately due from, and payable by, the Borrower.

(b)The Borrower hereby agrees, in addition to the obligations assumed by it
under clause 16.5(a), to pay to each Tranche E Lender the amount paid by it
under a Tranche E Guarantee, to indemnify and hold harmless each Tranche E
Lender on demand from and against all liabilities, costs (including, without
limitation, any costs incurred in funding any amount which falls due from any
Tranche E Lender pursuant to any Tranche E Guarantee), losses, damages, expenses
and any default interest if such amount is not paid upon demand which such
Tranche E Lender at any time incurs or sustains pursuant to each Tranche E
Guarantee issued by it. Any sum due and payable under this clause 16.5(b) and
clause 16.5(a) which is not paid on the due date shall be subject to default
interest at the Default Interest Rate.

(c)A certificate of a Tranche E Lender, as to the amount of the actual liability
of, or amount required to be paid by, such Tranche E Lender to discharge any sum
due in relation to any Tranche E Guarantee issued by it shall, save for manifest
error, be conclusive and binding upon the Borrower for the purposes of this
Agreement and be deemed prima facie evidence of the amounts so required to be
charged by such Tranche E Lender in any legal action or proceedings arising in
connection herewith.

32

--------------------------------------------------------------------------------




SECTION VIII:
PREPAYMENT AND CANCELLATION


Prepayment and Cancellation

        17.1    Prepayment of Tranche A Advances:    The Borrower may prepay any
Tranche A Advance on any Interest Payment Date relating to the Tranche A
Facility in whole or in part (in a minimum amount of US$2,000,000 (US$ two
million) and in integral multiples thereafter of US$500,000 (US$ five hundred
thousand)) together with any breakage costs and other amounts due under
clause 26 (Indemnity) provided that:

(a)it has given the Facility Agent not less than 30 (thirty) days' written
notice, identifying and stating the amount to be prepaid and the date of such
prepayment; and

(b)in addition to any amounts due under clause 26 (Indemnity), the Borrower
shall pay to the Tranche A Lenders a fee of 2% (two per cent.) of the amount of
the Tranche A Advance being prepaid under this clause, except where:

(i)the source of funds for making such prepayment derives from cash generated
from the conduct and operation of the Borrower's business;

(ii)the source of funds for making such prepayment derives from moneys paid in
for the subscription for shares upon an increase in the capital of the Borrower;

(iii)such prepayment is made within 30 (thirty) days following the date on which
any Tranche A Lender exercises its rights under this Agreement to redenominate
any or all of its Tranche A Outstandings or any other amounts payable under the
Tranche A Facility into Baht, provided that such prepayment shall be made
together with interest accrued thereon (calculated from the date of
redenomination up until the date of payment) at the rate to be determined by
that Tranche A Lender in accordance with its normal banking practice; or

(iv)such prepayment is made following the occurrence of any illegality,
increased costs or market disruption event set out in clause 22 (Changes in
Circumstances).

        The prepayment under this clause shall be applied to each Tranche A
Lender rateably with the other Tranche A Lender under the Tranche A Facility
towards the repayment obligations under clause 7.1 (Repayment) in inverse order
of maturity.

        17.2    Prepayment of Tranche B Loan Advances:    The Borrower may
prepay a Tranche B Loan Advance on any Interest Payment Date relating to the
Tranche B Facility in whole or in part (in a minimum amount of US$1,000,000 (US$
one million) and in integral multiples thereafter of US$250,000 (US$ two hundred
fifty thousand)) together with any breakage costs and other amounts due under
clause 26 (Indemnity) provided that:

(a)it has given the Facility Agent not less than 30 (thirty) days' written
notice, identifying and stating the amount to be prepaid and the date of such
prepayment; and

(b)in addition to any amounts due under clause 26 (Indemnity), the Borrower
shall pay to the Tranche B Lenders a fee of 2% (two per cent.) of the amount of
the Tranche B Loan Advance being prepaid under this clause, except where:

(i)the source of funds for making such prepayment derives from cash generated
from the conduct and operation of the Borrower's business;

(ii)the source of funds for making such prepayment derives from moneys paid in
for the subscription for shares upon a capital increase of the Borrower;

33

--------------------------------------------------------------------------------

(iii)such prepayment is made within 30 (thirty) days following the date on which
any Tranche B Lender exercises its rights under this Agreement to redonominate
any or all of its Tranche B Outstandings or any other amounts payable under the
Tranche B Facilities into Baht, provided that such prepayment shall be made
together with interest accrued thereon (calculated from the date of
redenomination up until the date of payment) at the rate to be determined by
that Tranche B Lender in accordance with its normal banking practice; or

(iv)such prepayment is made following the occurrence of any illegality,
increased costs or market disruption event set out in clause 22 (Changes in
Circumstances).

        Any prepayment under this clause shall be applied to each Tranche B
Lender rateably with the other Tranche B Lender under the Tranche B Loan
Facility towards the repayment obligations under clause 11.7 (Repayment) in
inverse order of maturity.

        17.3    Cancellation:    The Borrower may cancel any undrawn or
unutilised part of the Tranche A Facility, the Tranche B Facilities, the Tranche
C Facility, the Tranche D Facility and/or the Tranche E Facility (in respect of
which no Drawing Notice has been served) in whole or in part at any time
provided that:

(a)it has given the Facility Agent not less than 30 (thirty) days' written
notice stating the principal amount to be cancelled and the date of such
cancellation; and

(b)it shall pay to the relevant Lenders a fee of 1.0% (one per cent.) of the
principal amount to be cancelled.

        For the avoidance of doubt, any cancellation under this clause as a
result of a review by the Lenders in accordance with clause 24.2(h) (Guarantor's
Shareholding) shall not be subject to any cancellation fee. Any cancellation in
part shall be applied against the Tranche A Commitment, the Tranche B
Commitments, the Tranche C Commitment, the Tranche D Commitment and/or the
Tranche E Commitment (as the case may be) of each relevant Lender pro rata.

Supplementary Provisions Relating to Prepayment and Cancellation

        18.1    Additional Right of Prepayment and Cancellation:    If:

(a)the Borrower is required to pay to a Lender any additional amounts under
clause 20.1 (Withholdings); or

(b)the Borrower is required to pay to a Lender any amount under clause 22.2
(Increased Costs),

        then, without prejudice to the obligations of the Borrower under those
clauses, the Borrower may, whilst the circumstances continue, serve a notice of
prepayment and cancellation on that Lender through the Facility Agent. On the
date falling 5 (five) Business Days after the date of service of the notice, the
Borrower shall prepay to such Lender all of that Lender's Outstandings. On
prepaying a Lender's Outstandings under this clause, the Borrower shall pay to
the relevant Lender accrued interest together with all other amounts due to that
Lender (including any breakage costs or other amount payable under the indemnity
contained in clause 26 (Indemnity)).

        18.2    Irrevocability:    Any notice under clause 17.1 (Prepayment of
Tranche A Advances), 17.2 (Prepayment of Tranche B Loan Advances), 17.3
(Cancellation), or 18.1 (Additional Right of Prepayment and Cancellation) shall
be irrevocable. The amount of any prepayment under clause 17 (Prepayment and
Cancellation) shall become due and payable on the date specified in the relevant
notice. No amount cancelled under clause 17.3 (Cancellation) or 18.1 (Additional
Right of Prepayment and Cancellation) may subsequently be reinstated.

34

--------------------------------------------------------------------------------


        18.3    Redrawing:    Any amount which is prepaid under clause 17.1
(Prepayment of Tranche A Advances), 17.2 (Prepayment of Tranche B Loan
Advances), or 18.1 (Additional Right of Prepayment and Cancellation) in respect
of a Tranche A Advance or a Tranche B Advance may not be redrawn.

        18.4    Limitation:    No Borrower shall be entitled to prepay Advances
or any part of them or cancel the Tranche A Facility or the Tranche B Facilities
in whole or in part otherwise than as specifically provided in this Agreement.


SECTION IX:
PAYMENTS, TAXES AND DEFAULT INTEREST


Payment

        19.1    Payments:    All payments under this Agreement shall be made as
follows:

(a)in the case of payments by the Borrower, directly to the account of the
relevant Lender at such bank as it may notify to the Borrower; and

(b)in the case of payments by a Lender, directly to the account of the Borrower
at such bank as it may notify to the Lenders.

        19.2    No Set-off or Counterclaim:    All payments made by the Borrower
under this Agreement shall be made without any set-off or counterclaim.

        19.3    Date:    If any payment would otherwise be due on a day which is
not a Business Day, it shall be due on the next succeeding Business Day unless
the result of such an extension would be that such payment would be due on a day
in the following calendar month, in which event such payment shall be due on the
last preceding Business Day.

        19.4    Judgment Currency:    If, under any applicable Law, whether as a
result of a judgment against the Borrower or the liquidation of the Borrower or
for any other reason, any payment under or in connection with this Agreement is
made or is recovered in a currency (the other currency) other than that it is
required to be paid hereunder (the original currency), then, to the extent that
the payment to any Finance Party (when converted at the rate of exchange on the
date of payment or, in the case of a liquidation, the latest date for the
determination of liabilities permitted by the applicable Law) falls short of the
amount unpaid under this Agreement, the Borrower shall, as a separate and
independent obligation, fully indemnify that Finance Party against the amount of
the shortfall.

Taxes

        20.1    Withholdings:    All payments by the Borrower under this
Agreement, whether in respect of principal, interest, fees or any other item,
shall be made in full without any deduction or withholding in respect of Tax or
otherwise unless the deduction or withholding is required by Law. If such a
deduction or withholding is required or if any deduction or withholding in
respect of Tax or otherwise falls to be made in respect of any payment to any
Finance Party under this Agreement:

(a)the Borrower shall ensure that the deduction or withholding does not exceed
the minimum amount legally required;

(b)the Borrower shall forthwith pay directly to the relevant Finance Party an
additional amount calculated to ensure that the net amount received by that
Finance Party (taking into account any deduction or withholding required on such
additional amounts) will equal the full amount which would have been received by
it had no such deduction or withholding been made; and

(c)the Borrower shall furnish to the Facility Agent on behalf of that Finance
Party, within the period for payment permitted by the relevant Law, either:

35

--------------------------------------------------------------------------------

(i)a copy of an official receipt of the relevant taxation or other authorities
involved in respect of all amounts so deducted or withheld; or

(ii)if such receipts are not issued by the taxation or other authorities
concerned on payment to them of amounts so deducted or withheld, a certificate
of deduction or equivalent evidence of the relevant deduction or withholding.

        20.2    Tax Indemnity:    Without prejudice to clause 20.1
(Withholdings), if any Finance Party is required to make any payment of or on
account of Tax in respect of any payments received or made hereunder, the
Borrower shall upon demand of the Facility Agent promptly indemnify that Finance
Party against such Tax (together with any interest, penalties, costs and
expenses payable or incurred in connection therewith, but only to the extent
that such interest, penalties, costs and expenses arise from the Borrower's
failure or delay to so promptly indemnify), provided that this clause 20.2 shall
not apply to any Tax on the overall net income of a Finance Party (or the
overall net income of a division or branch of a Finance Party) in the
jurisdiction in which it is incorporated or its Facility Office is located.

        20.3    Value Added Tax:    The amounts stated in this Agreement to be
payable by the Borrower are exclusive of value added tax (VAT) which may be
chargeable in connection with those amounts. If any VAT or other similar tax is
so chargeable, it shall be paid by the Borrower at the same time as it pays the
relevant amounts.

Default Interest

        21.    If:    

(a)an Event of Default under clause 25.1(a) (Non-payment) has occurred; or

(b)any other Event of Default has occurred and the Facility Agent and/or the
Security Agent, as the case may be, has delivered any notice to the Borrower as
specified in clause 25.2 (Action on Event of Default),

        the Borrower shall pay interest in the currency in which such amount is
denominated on all the outstanding Advances, whether or not due, at the Default
Interest Rate. Interest under this clause 21 (Default Interest) shall accrue
daily on the basis of a year of 360 (three hundred and sixty) days in the case
of amounts payable in US dollars and a year of 365 (three hundred and sixty
five) days in the case of amounts payable in Baht and be calculated from the due
date until the date of actual payment.

        With the exception of interest payable under clause 15.4 (Interest) in
respect of Tranche D Advances, if any interest on any Advance is unpaid for not
less than one year, it will be added to that Advance and the whole shall bear
interest at the rates provided in this clause.

36

--------------------------------------------------------------------------------




SECTION X:
CHANGES IN CIRCUMSTANCES


Changes in Circumstances

        22.1    Illegality:    Where the introduction, imposition or variation
of any Law or any change in the interpretation or application of any Law makes
it unlawful or impractical without breaching such Law for any Lender to allow
all or part of its participation in the Facilities to remain outstanding or to
fund all or part of its participation in any of the Facilities, as the case may
be, or to carry out all or any of its other obligations under this Agreement or
to charge or receive interest at the rate applicable under this Agreement, upon
that Lender (following its consultation with the other Lender) notifying the
Facility Agent:

(a)the Facility Agent shall notify the Borrower and that Lender's Commitment
shall forthwith be reduced to the extent necessary to cure such illegality;

(b)the Borrower shall, at the end of the relevant Interest Period or, if such
event would make it so unlawful or impractical prior to the end of the relevant
Interest Period, on the date as required by Law, prepay to that Lender all of
that Lender's participation in the Facilities together with interest accrued
thereon to the date of prepayment without any prepayment fee.

        22.2    Increased Costs:    Subject to clause 22.3 (Increased
Costs—Exceptions), where any Finance Party determines that the enactment,
introduction or variation of any Law or any change in the interpretation or
application of any Law, in each case, occurring after the Signing Date,
(including, without limitation, any such Law relating to a change in the
currency of a country, taxation, reserve asset, special deposit, cash ratio,
liquidity or capital adequacy requirements and/or any other form of banking,
fiscal, monetary or regulatory controls) would cause it to incur or suffer an
increased cost, such Finance Party shall, following its consultation with the
other Finance Parties, notify the Facility Agent upon its becoming aware of such
event and the Borrower shall forthwith on demand pay to that Finance Party, such
amounts as such Finance Party from time to time certifies to the Facility Agent
to be necessary to indemnify it against such increased cost. The Borrower may
also prepay to that Finance Party any Advance which has been affected by such
increased cost together with interest accrued thereon to the date of prepayment
without any prepayment fee.

        In this Agreement increased cost means:

(a)any direct or indirect additional cost to a Finance Party of making,
maintaining or funding its Commitment or performing its obligations under the
Financing Documents; or

(b)any direct or indirect cost or loss incurred or suffered by a Finance Party
in connection with the reduction of the amount of any sum received or receivable
by it or its effective rate of return in respect of its Commitment or its
Outstandings; or

(c)any direct or indirect cost or loss incurred or suffered by a Finance Party
arising out of any requirement for a Finance Party to make any payment or suffer
any Tax, cost or loss of relief or other benefits, or forgo any interest on, or
calculated by reference to, any sum received or receivable by such Finance Party
under this Agreement; or

(d)any direct or indirect cost or loss incurred or suffered by a Finance Party
in connection with the reduction of the rate of return to such Finance Party on
its overall capital or on any class of its capital as a result of any change in
the amount or nature of the capital resources required to be allocated in
respect of such Lender's Commitment.

37

--------------------------------------------------------------------------------



        22.3    Increased Costs—Exceptions:    The Borrower shall not be obliged
to make any payment under clause 22.2 (Increased Costs) to the extent that the
payment is:

(a)one in respect of which the Finance Party is entitled to be compensated under
any other provision of this Agreement; or

(b)attributable to any Tax on or any change in the rate of Tax on the overall
net income of that Finance Party (or the overall net income of a division or
branch of that Finance Party) in the jurisdiction in which it is incorporated or
its Facility Office is located; or

(c)attributable to any change in the Facility Office or principal office of any
Finance Party.

        22.4    Mitigation:    If any of clauses 20.1 (Withholdings), 20.2 (Tax
Indemnity) or 22.2 (Increased Costs) operates in relation to any Finance Party
to the detriment of the Borrower:

(a)such Finance Party shall, upon the request of the Borrower, enter into
discussions with the Borrower with a view to determining what mitigating action
might be taken by such Finance Party; and

(b)at the request of the Borrower, the Facility Agent will enter into
discussions with the Borrower with a view to determining what mitigating action
might be taken by the Facility Agent with respect to the administration of this
Agreement by the Facility Agent.

        22.5    Market Disruption:    If, in relation to any Advance:

(a)the Facility Agent is notified by any Lender that, by reason of circumstances
affecting the Bangkok inter-bank market generally or the London inter-bank
market generally, reasonable and adequate means do not or will not exist for
ascertaining MOR Average or LIBOR, respectively, for the forthcoming Interest
Period;

(b)the Facility Agent is notified by any Lender that deposits in US dollars are
not in the ordinary course of business available in the London inter-bank market
generally for a period equal to any forthcoming Interest Period in amounts
sufficient to fund its participation in any Advance; or

(c)the Facility Agent is notified by Lenders (the Affected Lenders) whose
Commitments aggregate more than 30% (thirty per cent.) of the Total Commitments
that LIBOR applicable to any Advance does not represent their effective cost of
funding their participations in such Advance during the forthcoming Interest
Period,

in which case the Facility Agent shall forthwith notify the Borrower and each
Lender, and:

(i)no further Advances shall be made while such circumstances continue to exist;

(ii)if, within 30 (thirty) days of the giving of the notice, the Borrower and
the Facility Agent (in consultation with the Lenders or, in the case of (c), the
Affected Lenders) fail to arrive, by negotiation in good faith, at an
alternative basis acceptable to the Borrower and the Lenders for continuing the
Facilities or the participations of the Affected Lenders (and any alternative
basis agreed in writing shall be retroactive to and effective from the
commencement of the relevant Interest Period), the Borrower shall prepay without
any prepayment fee to the Lenders any or all part of the Total Outstandings or,
in the case of (c), the participations of the Affected Lenders within 30
(thirty) days after the end of such 30 (thirty) day period together with accrued
interest payable to each Lender or Affected Lender at a rate equal to the Margin
plus the aggregate of the amounts certified by such Lender or Affected Lender,
and notified through the Facility Agent to the Borrower, as being the cost to
that Lender of continuing its Outstandings during the two periods referred to in
this paragraph; and

38

--------------------------------------------------------------------------------

(iii)while any agreed alternative basis is in force, the Facility Agent in
consultation with the Lenders or, in the case of (c), the Affected Lenders,
shall periodically (but at least monthly) determine whether circumstances are
such that the basis is no longer necessary; and if the Facility Agent so
determines, it shall forthwith notify the Borrower and each Lender and that
basis shall cease to be effective on a date specified by the Facility Agent
after consultation with the Lenders.


SECTION XI:
REPRESENTATIONS AND UNDERTAKINGS


Representations and Warranties

        23.1    Representations On Signing:    The Borrower acknowledges that
each of the Finance Parties has entered into the Financing Documents and
participated in the syndication of the Facilities in full reliance on
representations by the Borrower in the following terms, and the Borrower now
warrants to each of the Finance Parties that:

(a)Status: it is duly incorporated with limited liability and validly existing
under the Laws of the Kingdom of Thailand;

(b)Powers and authorisations: the documents which contain or establish its
constitution include provisions which give power, and all necessary corporate
authority has been obtained and action taken, for it to own its assets, carry on
its business and operations as they are now being conducted, to sign and
deliver, and perform the transactions contemplated in, the Financing Documents
to which it is a party, and the Financing Documents to which it is a party
constitute valid and binding obligations of it enforceable in accordance with
their terms (except to the extent enforceability may be limited by bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally);

(c)Non-violation: neither the signing and delivery of the Financing Documents to
which it is a party nor the performance of any of the transactions contemplated
in any of them does or will contravene or constitute a default under, or cause
to be exceeded, any limitation on it or the powers of its directors imposed by
or contained in:

(i)any Law by which it or any of its assets is bound or affected;

(ii)any document which contains or establishes its constitution; or

(iii)any agreement to which it or any of its Subsidiaries is a party or by which
any of its or their assets is bound;
(d)Consents: with the exception of the possible liability to stamp the originals
of this Agreement, the Tranche D Overdraft Agreement, the Tranche B Letters of
Credit and the registration of the Land and Building Mortgage Agreement, no
authorisation, approval, consent, licence, exemption, registration, recording,
filing or notarisation and no payment of any duty or tax and no other action
whatsoever which has not been duly and unconditionally obtained, made or taken
is necessary or desirable to ensure the validity, legality, enforceability or
priority of the liabilities and obligations of it or the rights of each of the
Finance Parties under the Financing Documents;

(e)No default: no event has occurred which constitutes, or which with the giving
of notice and/or the lapse of time and/or a relevant determination would
constitute, a contravention of, or default under, any agreement or instrument by
which it or any of its assets is bound or affected, being a contravention or
default which might have a Material Adverse Effect on the business, assets or
condition of it;

39

--------------------------------------------------------------------------------

(f)Litigation: no litigation, arbitration or administrative proceeding or claim,
which could by itself or together with any other such proceedings or claims have
a Material Adverse Effect, is presently in progress or pending or, to the
knowledge of the Borrower, threatened against it or any of its assets;

(g)Tax liabilities: all necessary returns have been delivered by or on behalf of
it to the relevant taxation authorities and it is not in default in the payment
of any Taxes, and no material claim is being asserted with respect to Taxes
which is not disclosed in the most recent financial statements of the Borrower;

(h)Accounts: the audited financial statements (including the income statement,
balance sheet and cash flow statement) of the Borrower for the period ending 24
November 1999 have been prepared on a basis consistently applied in accordance
with generally accepted accounting principles and practices in Thailand and give
a true and fair view of the results of its operations for that year and the
state of its affairs at that date, and in particular accurately disclose or
reserve against all the liabilities (actual or contingent) of it;

(i)Material adverse change: there has been no material adverse change in its
consolidated financial condition since the date referred to in paragraph (h)
(Accounts) above;

(j)No security: other than the Permitted Security Interests, none of its assets
is affected by any Security Interest, and it is not a party to, nor is it or any
of its assets bound by, any order, agreement or instrument under which it is, or
in certain events may be, required to create, assume or permit to arise any
Security Interest;

(k)Information: as and when delivered to the Finance Parties, all financial and
other information in respect of the Borrower and its business operations is true
and accurate in all material respects and all expressions of expectation,
intention, belief and opinion contained therein were prepared and made on
reasonable grounds after due and careful enquiry by the Borrower;

(l)Affiliates: all agreements, transactions or arrangements with any of its
affiliates, Subsidiaries or related parties (including any Subsidiary of the
Guarantor) are in the ordinary course of its business and on arm's length
commercial terms;

(m)Parent Guarantee and Security Documents: subject to the qualifications in the
legal opinions referred to in paragraphs (9) and (10) of Schedule 2 (Conditions
Precedent Documents to Facilities) of this Agreement, each of the Parent
Guarantee and the Security Documents will upon execution be enforceable in
accordance with the terms thereof; and

(n)Applicable Laws: it is in full compliance with all applicable Laws.

        23.2    Representations After Signing:    The Borrower shall be deemed
to represent and warrant to each of the Finance Parties on every Drawing Date,
Issue Date or Conversion Date and on the first day of any Interest Period, with
reference to the facts and circumstances then subsisting, that each of the
representations and warranties given by them contained in clause 23.1
(Representations On Signing) (other than in the case of paragraph (h) (Accounts)
referring to the then most recent financial statements of the Borrower) remains
true, accurate and correct.

40

--------------------------------------------------------------------------------


Undertakings

        24.1    Accounts and Information:    The Borrower undertakes with each
of the Finance Parties that, from the Signing Date until all its liabilities and
obligations under the Financing Documents have been permanently and
unconditionally discharged:

(a)Preparation of accounts: it will prepare the financial statements referred to
in paragraph (b) (Information) below on a basis consistently applied in
accordance with the Accounting Principles and those financial statements shall
give a true and fair view of the results of its operations for the period in
question and the state of its affairs as at the date to which the financial
statements are made up;

(b)Information: it will deliver to the Facility Agent in sufficient numbers for
each of the Lenders:

(i)as soon as they become available (and in any event within 60 (sixty) days of
the end of each of its financial periods) copies of its consolidated annual
(audited) financial statements for that period which shall contain an income
statement, a balance sheet and a cash flow statement and be audited and
certified by a firm of independent accountants of recognised international
standing;

(ii)as soon as they become available (and in any event within 45 (forty five)
days of the end of each of its first three quarters of each of its financial
periods) copies of its consolidated quarterly (unaudited) financial statements
for that quarter which shall contain an income statement, a balance sheet and a
cash flow statement;

(iii)with each set of financial statements delivered under paragraphs (i) and
(ii) above, a certificate of the Borrower setting out in reasonable detail
computations establishing compliance with clause 24.4 (Financial Covenants) in
form and content satisfactory to the Facility Agent;

(iv)promptly, all notices or other documents despatched by the Borrower to its
shareholders (or any class thereof), the holders of any debt securities or its
creditors generally, provided that such notices or documents contain information
which, if disclosed to the Lenders, may render the Lenders to determine that the
Obligor's ability to observe or perform its obligations under the Financing
Documents would be materially and adversely affected; and

(v)promptly, such additional financial or other information as the Facility
Agent may from time to time reasonably request;
(c)Details of bank accounts: on the last Business Day of March of each calendar
year, it will deliver to the Facility Agent a letter signed by its authorised
persons setting out details of all bank accounts which the Borrower has at such
time and such letter shall be in form and content reasonably satisfactory to the
Facility Agent and shall include such matters as the balances standing in each
bank account, the types of accounts and the financial institutions with which
such accounts have been opened, the first letter of which shall be so delivered
by the Borrower on the last Business Day of March 2002; and

(d)Accounting date and auditor: it will inform the Facility Agent immediately
after it proceeds with the change of the date of its financial year end from 24
November or the change of its auditor and, in the case of change in its auditor,
it will use its best efforts to appoint a substitute or replacement auditor of
recognised international standing.

41

--------------------------------------------------------------------------------



        24.2    General Undertakings:    The Borrower undertakes with each of
the Finance Parties that, from the Signing Date until all its liabilities and
obligations under the Financing Documents have been permanently and
unconditionally discharged:

(a)Consents: it will obtain and promptly renew from time to time any
authorisation, approval, consent, licence, exemption, registration, recording,
filing or notarisation as may be necessary or desirable to ensure the validity,
enforceability or priority of the liabilities and obligations of it or the
rights of each of the Finance Parties under the Financing Documents to which it
is a party and it shall comply with the terms of the same;

(b)Compliance with Laws: it will promptly comply with all Laws and ensure that
its business operations are implemented in compliance with all applicable
standards, regulations and orders (including environmental regulations,
standards and orders);

(c)Default: if it becomes aware of the occurrence of a Default, it will
forthwith notify the Facility Agent and provide the Facility Agent with full
details of any steps which it is taking, or is considering taking, in order to
remedy or mitigate the effect of the Default or otherwise in connection with it;

(d)Litigation: promptly after becoming aware of the same, inform the Facility
Agent of details of any litigation, arbitration or administrative proceeding or
claim of the kind described in clause 23.1(f) (Litigation) and keep the Facility
Agent informed from time to time of progress of such proceeding;

(e)Insurance: it will procure that there is in effect adequate insurance cover
over its assets of a type and in an amount which is consistent with good
business practice in the electronic manufacturing industry and that it maintains
such insurance with reputable and creditworthy insurance companies and that the
Lenders are named as co-insured and sole loss payee on each such insurance
policy;

(f)Pari passu ranking: it will procure that the rights of the Finance Parties to
recover any sums outstanding under this Agreement rank at least pari passu with
the rights of all its existing and future unsecured lenders and creditors;

(g)Export-Import Bank of Thailand: within 3 (three) Business Days after the
Effective Date, it will issue a notice, which shall be in form and content
reasonably satisfactory to the Facility Agent, to the Export-Import Bank of
Thailand informing the Export-Import Bank of Thailand that the Lenders now
become lenders to the Borrower pursuant to the terms of this Agreement and
arrange for the Export-Import Bank of Thailand to acknowledge in writing the
terms of such notice and forward the same to the Facility Agent within 10 (ten)
Business Days after the Effective Date;

(h)Guarantor's shareholding: it will promptly inform the Lenders through the
Facility Agent in writing if the shareholding percentage of the Guarantor in the
share capital of the Borrower falls below 75% (seventy five per cent.) of the
total issued share capital, in which case the Lenders shall have the right to
review the availability of any of the Facilities, provided always that any
reduction, cancellation or termination of any of the Facilities as a result of
such review may not take effect within 3 (three) months after the Guarantor's
shareholding percentage in the share capital of the Borrower falls below 75%
(seventy five per cent.) of the total issued share capital;

(i)Security Documents: unless otherwise agreed in writing by the Lenders, it
will, at its own cost and expense:

(i)within 15 (fifteen) Business Days from the first Drawing Date under the
Tranche A Facility, execute the Land and Building Mortgages Agreement and the
Machinery

42

--------------------------------------------------------------------------------

Mortgage Agreement and complete in favour of the Lenders and the Security Agent
the registration of all mortgages over all of the land, buildings and machinery
described in paragraphs (1), (2), (3) and (4) of Schedule 7 (List of Asset and
Property to be Granted as Security);

(ii)within 15 (fifteen) Business Days from the Effective Date, execute the
General Pledge Agreement; and

(iii)as soon as legally and practically possible and within the reasonable
period to be specified from time to time by the Security Agent, arrange for the
pledge and registration of mortgage over assets and property described in
paragraph (5) of Schedule 7 (List of Asset and Property to be Granted as
Security);



(j)Access: upon reasonable notice being given to the Borrower by the Facility
Agent, permit the Finance Parties and any person (being an accountant, auditor,
lawyer, valuer or other professional advisor of the Facility Agent) authorised
by the Facility Agent to have upon its reasonable request and at all reasonable
times during normal business hours, access to any of its assets, premises,
accounting books and records and to discuss its affairs, finances and accounts
with, and to be advised as to the same by, its respective officers at such
reasonable times and intervals as the Finance Parties may designate;

(k)Hedging transaction: other than indebtedness under clause 24.3(c)(v)
(Indebtedness), it will obtain the prior written consent of the Lenders before
it enters into any foreign currency, interest rate or other swap, option,
forward purchase or sale, or similar hedging transaction with any party other
than the Lenders;

(l)Debt Service Reserve Accounts: throughout the 15 (fifteen) day period prior
to each Repayment Date, it will maintain in all Debt Service Reserve Accounts an
amount which in aggregate is equal to the aggregate of all scheduled interest
and principal payments in respect of the Tranche A Facility and the Tranche B
Facilities which fall due on such Repayment Date and it will provide the
Facility Agent with the following documents in relation to the Debt Service
Reserve Accounts:

(i)on the date falling 16 (sixteen) days before each Repayment Date, computer
printouts of account balances showing the aggregate amount of all balances then
standing in all Debt Service Reserve Accounts; and

(ii)at any time following the date in paragraph (i) above, bank statements
showing the aggregate amount of all balances standing in all Debt Service
Reserve Accounts as at the date referred to in paragraph (i) above;
(m)Confirmation of indebtedness amount: on the last Business Day of March of
each calendar year, it will deliver to the Facility Agent a letter of
confirmation signed by its authorised persons confirming each amount of
indebtedness and liability (whether actual or contingent) which is in excess of
US$1,000,000 (US $one million) (or its equivalent in other currencies) which the
Borrower has as at that time with any person (including without limitation any
financial institution and trade creditor) and such letter of confirmation shall
be in form and content reasonably satisfactory to the Facility Agent and shall
include such matters as the outstanding amounts of principal, interest and
default interest (if any) and the identity of each of such creditor, the first
letter of which shall be so delivered to the Facility Agent on the last Business
Day of March 2002;

(n)ACT Loan Agreement: within 6 (six) calendar months from the Signing Date, it
will, and procures that the Guarantor will, complete the conversion of
US$10,500,000 (US $ten million

43

--------------------------------------------------------------------------------

five hundred thousand) outstanding loan due under the ACT Loan Agreement into
its share capital (the debt-to-equity conversion) and it will:

(i)during such 6 (six) calendar months, not repay any amount (whether it be
principal, interest or otherwise) payable under or in connection with the ACT
Loan Agreement to the Guarantor or any other person, except for repayment made
for the purposes of the debt-to-equity conversion;

(ii)during such 6 (six) calendar months, inform in writing the progress of the
debt-to-equity conversion whenever the Lenders reasonably request; and

(iii)whenever the debt-to-equity conversion is completed, provide written
evidence reasonably satisfactory to the Facility Agent demonstrating such
completion;





(o)Paid-Up capital: within 24 November 2002, it will procure that the amount of
its equity shall be more than 50% (fifty per cent.) of the amount of its share
capital then paid-in and, at all times thereafter, maintain that the amount of
its equity shall be more than 50% (fifty per cent.) of the amount of its share
capital then paid-in at such time, and provide the Facility Agent with any
written evidence showing payment of each of such paid-in share capital within
the period to be reasonably specified by the Facility Agent; for the purposes of
this clause 24.2(o), the term "equity" shall mean paid-in share capital plus
(i) share premium, (ii) undistributed profits after deduction of retained loss
(if any), and (iii) legal reserves;

(p)Bank accounts: it will obtain the prior written consent of the Lenders before
it opens any bank account other than those disclosed to the Finance Parties as
part of Schedule 2 (Conditions Precedent Document to Facilities) and in
Schedule 8 (List of Bank Accounts);

(q)BoT Announcements: it will, at its own cost and expense, carry out or cause
to be carried out, any appraisal or re-appraisal of the value of the Security as
may be necessary or expedient for the Finance Parties to comply with the BoT
Announcements;

(r)Amendment to Guarantor Credit Agreement: it will inform the Facility Agent in
advance of any proposed amendment to the Guarantor Credit Agreement which would
be likely to have any adverse effect on it, its assets or operations or
otherwise, or on the rights or obligations of the Lenders under the Financing
Documents and:

(i)it will ensure that such proposed amendment will not adversely affect the
rights or obligations of the Lenders under the Financing Documents or would be
likely to have a Material Adverse Effect; and

(ii)where such proposed amendment is of the nature which allows the Lenders to
restrict or prohibit the Borrower from:

(A)transferring any of its assets to the Guarantor or any Subsidiary of
Guarantor;

(B)making loans to the Guarantor or any Subsidiary of Guarantor; and/or

(C)granting any Security Interest over the whole or any part of its present or
future property, assets or revenues to secure its own obligations (if any) under
the Guarantor Credit Agreement,

the Borrower shall agree to amend this Agreement such that any restriction or
prohibition relating to any or all of the matters referred to in paragraphs (A),
(B) and/or (C) above will be included in, and imposed on the Borrower under,
this Agreement;

(s)Notice of Meeting: at any time when a notice to convene a meeting of the
board of directors of the Borrower to consider paying dividends or other
distributions to its shareholders is issued, it will on the next Business Day
notify the Facility Agent of details of such proposed

44

--------------------------------------------------------------------------------

meeting and will at any time thereafter provide the Facility Agent with any
other information relating to such payment of dividends or other distributions
as the Facility Agent may from time to time reasonably request; and

(t)Guarantor Credit Agreement/Guarantor Collateral Agreement: within 10 (ten)
Business Days after the Effective Date, it will deliver to the Facility Agent 2
(two) sets of copies of the executed versions of the Guarantor Credit Agreement
and the Guarantor Collateral Agreement.

        24.3    Negative Undertakings:    The Borrower undertakes with each of
the Finance Parties that, from the Signing Date until all its liabilities and
obligations under the Financing Documents have been permanently and
unconditionally discharged:

(a)Security: except for the Permitted Security Interest, it will not:

(i)create or permit to subsist any Security Interest on the whole or any part of
its present or future property, assets or revenues;

(ii)sell or otherwise dispose of any of its assets on terms whereby such
property or asset is or may be leased to or re-acquired or acquired by it;

(iii)sell or otherwise dispose of any of its receivables on recourse terms
except for the discounting of bills or notes in the ordinary course of business;
(b)Disposals: it will not, either in a single transaction or in a series of
transactions whether related or not, sell, transfer, lease or otherwise dispose
of all or any substantial part of its property or assets except that the
following shall not be taken into account:

(i)disposals made with the prior written consent of the Lenders;

(ii)disposals of obsolete, scrap or surplus equipment and excess inventory;

(iii)disposals of property or assets (including repayment of loans) made in its
ordinary course of business and having an aggregate value of less than Baht
5,000,000 (Baht five million) (or its equivalent in other currencies) in any
period of 12 (twelve) months;

(iv)disposals of property or assets in exchange for other property or assets
comparable as to the type and value, and

(v)transfers of its assets to the Guarantor or any Subsidiary of Guarantor,

provided always that:

(A)any disposals of obsolete, scrap or surplus equipment or excess inventory in
excess of US$1,000,000 (US $one million) (or its equivalent in other currencies)
and any disposals of any machinery owned by the Borrower, which fall within the
exceptions in paragraphs (ii), (iii) and (iv) above shall be informed in writing
by the Borrower to the Facility Agent in advance of each of such disposals; and

(B)any transfers referred to in paragraph (v) above shall be informed in writing
by the Borrower to the Facility Agent at least 45 (forty five) days in advance
of each of such transfers;




(c)Indebtedness: it will not incur any debt or other indebtedness nor give any
guarantee, indemnity or similar assurance in respect of any third party (whether
actual or contingent, direct or indirect), except for:

(i)the indebtedness to the Lenders under this Agreement;

45

--------------------------------------------------------------------------------

(ii)indebtedness incurred as part of any trade credit with its suppliers of raw
materials or goods in the ordinary course of business;

(iii)indebtedness other than (ii) incurred in the ordinary course of business;

(iv)indebtedness incurred in the course of normal and reasonable staff welfare
arrangements; or

(v)indebtedness incurred in the sound and prudent currency and interest rate
protection arrangements,

provided always that the aggregate amount of indebtedness as specified in
paragraphs (iii)-(v) inclusive of this clause 24.3(c) shall not exceed
US$1,000,000 (US $one million) (or its equivalent in other currencies) which
amount shall be subject to a review on an annual basis by the Lenders;

(d)No loan: it will not grant, make or permit to subsist any further loans or
additional financial assistance to any of its Subsidiaries (or arrangements in
the nature of or analogous to a loan, including without limitation, any
guarantee or obligation in the nature of or analogous to a guarantee) or to any
of the directors or the shareholders of the Borrower or to persons connected
with any of them or to any third party, except for:

(i)the loans already granted or made by the Borrower to its Subsidiaries up
until the Signing Date and disclosed as part of Schedule 2 (Conditions Precedent
Documents to Facilities); or

(ii)loans to the Guarantor or any Subsidiary of Guarantor made upon no less than
45 (forty five) days written notice thereof by the Borrower to the Facility
Agent;
(e)Dividends: it will not pay any dividend or other distribution to its
shareholders until the aggregate amount of the Total Tranche A Outstandings and
the Total Tranche B Loan Outstandings owed by it to the Lenders at such time
equals or is less than US$10,500,000;

(f)Investment in Subsidiaries: other than the investments which have already
been made by it in its Subsidiaries up until the Signing Date and disclosed as
part of Schedule 2 (Conditions Precedent Documents to Facilities), it shall not
make any further investment in the Subsidiaries in excess of US$2,000,000 (US
$two million) (or its equivalent in other currencies) in aggregate without the
prior written consent of the Lenders;

(g)Investment in certain assets: it will not purchase or make any investment in
any of the following assets:

(i)land;

(ii)buildings; and

(iii)machinery not to be used or owned by itself,

except where such purchase or investment is made as part of improvements or
expansions of the existing land or buildings with a view to promoting or
expanding its existing business engaged in as at the Signing Date;

(h)Merger: it will not directly or indirectly consolidate with or merge into any
other person or permit any other person to consolidate with or merge into it
without the prior written consent of the Lenders (which shall not be
unreasonably withheld);

(i)No transaction with affiliates: it will not, except as otherwise provided in
this Agreement, enter into any agreement, transaction or arrangement with any of
its affiliates, Subsidiaries or

46

--------------------------------------------------------------------------------

related parties (including any Subsidiary of the Guarantor) other than in the
ordinary course of its business or on arm's length commercial terms;

(j)Alteration of Articles: it will not alter, or agree to alter, its memorandum
of association or articles of association in any manner prejudicial to, or which
may, in the reasonable opinion of the Facility Agent upon consultation with the
Borrower, adversely affect the rights of the Finance Parties under the Financing
Documents;

(k)Reduction of capital: it will not permit any reduction in its registered
capital; and

(l)Financing Documents: it will not take or omit to take any action the taking
or omission of which might otherwise result in the material alteration or
impairment of any of its obligations or the rights of the Finance Parties under
the Financing Documents.

        24.4    Financial Covenants:    The Borrower undertakes with each
Finance Party that from the Signing Date until all its liabilities and
obligations under the Financing Documents have been permanently and
unconditionally discharged, it shall procure that:

(a)Debt Service Coverage Ratio: its Debt Service Coverage Ratio shall at all
times exceed the ratio of 1:1; and

(b)Debt to Equity Ratio: its Debt to Equity Ratio shall be as follows:

(i)throughout the period commencing on 1 January 2002 and ending on 24
November 2002, not more than 10:1;

(ii)at any time as from 25 November 2002, to be reduced such that it shall be
not more than 10:1 and, as at 24 November 2003, not more than 4:1;

(iii)at any time as from 25 November 2003, to be reduced such that it shall be
not more than 4:1 and, as at 24 November 2004, not more than 3:1; and

(iv)at any time as from 25 November 2004, to be reduced such that it shall be
not more than 3:1 and, as at 25 November 2005 and thereafter, not more than 2:1.

        For the avoidance of doubt, the financial ratio covenants set out in
this clause 24.4 shall supersede the financial ratio covenants set out in a
credit facilities agreement dated 9 October 1996 (together with all supplemental
and amendment agreement thereof) between the Borrower (formerly named "GSS/Array
Technology Public Company Limited"), TFB as security agent, The Siam Commercial
Bank Public Company Limited as facility agent and the lenders named therein
(including TFB), and with effect from the Signing Date, this clause 24.4 shall
apply to all the Parties hereto (including without limitation TFB and the
Borrower) as regards its agreement on the financial ratio covenants imposed on
the Borrower.

47

--------------------------------------------------------------------------------




SECTION XII:
DEFAULT AND INDEMNITY


Default

        25.1    Event of Default:    Each of the following events shall
constitute an Event of Default:

(a)Non-payment: the Borrower fails to pay any amount due under any Financing
Document on the due date or on demand, if so payable, under the relevant
Financing Documents;

(b)Breach of obligations: the Borrower fails to observe or perform any of its
other obligations under the Financing Documents or under any undertaking or
arrangement entered into in connection therewith (other than an obligation of
the type referred to in clause 25.1(a) (Non-Payment)) and, in the case of a
failure capable of being remedied, it has not been remedied to the Majority
Lenders' satisfaction within 30 (thirty) days after the date of such failure;

(c)Misrepresentation: any representation, warranty or statement which is made
(or deemed or acknowledged to have been made) by any Obligor in any of the
Financing Documents or which is contained in any certificate, statement, or
notice provided under or in connection with any of the Financing Documents
proves to be incorrect, or if repeated at any time with reference to the facts
and circumstances subsisting at such time, would not be accurate;

(d)Invalidity: any provision of any of the Financing Documents is or becomes,
for any reason, invalid or unenforceable or is alleged by any Obligor to be
invalid or unenforceable;

(e)Cessation of business: the Borrower changes the nature or scope of its
business, suspends a substantial part of the present business operations which
it now conducts directly or indirectly, or any governmental authority
expropriates all or part of its assets and the result of any of the foregoing
will, in the reasonable determination of the Majority Lenders upon consultation
with the Borrower, materially and adversely affect the financial condition of
the Borrower or the Borrower's ability to observe or perform its obligations
under this Agreement;

(f)Cross-default:

(i)any indebtedness of the Borrower (taken together) in aggregate of no less
than Baht 5,000,000 (five million) (or its equivalent in other currencies)
becomes due or capable of being declared due before its stated maturity or is
not paid on maturity or on demand (if so payable);

(ii)any indebtedness of the Borrower in the form of a guarantee (taken together)
in aggregate of no less than Baht 5,000,000 (Baht five million) (or its
equivalent in other currencies) is not discharged at maturity or when called; or

(iii)the Borrower goes into default under, or commits a breach of, any
instrument or agreement relating to any indebtedness set out in paragraph (i)
and/or (ii) above,

provided always that paragraph (i) above shall not include any indebtedness in
the nature of trade credits incurred in the ordinary course of business against
which no legal actions are commenced by the relevant trade creditors, or if so
commenced, claims under such legal actions are no more than US$1,000,000 (US$
one million) (or its equivalent in other currencies);

(g)Appointment of receiver, legal process: an encumbrancer takes possession of,
or a trustee or administrative agent or other receiver or similar officer is
appointed in respect of, all or any part of the business or assets of the
Borrower, or distress or any form of execution is levied or

48

--------------------------------------------------------------------------------

enforced upon any such assets and is not discharged within 7 (seven) days of
being levied or enforced;

(h)Insolvency: any event occurs in respect of the Borrower giving rise to a
presumption of insolvency under Section 8 of the Thai Bankruptcy Act B.E. 2483
(1940), as amended (or any substitute or replacement provision thereof);

(i)Composition: the Borrower convenes a meeting of its creditors in general or
proposes or makes any arrangement or composition with, or any assignment for the
benefit of, its creditors in general;

(j)Reorganisation, winding up: a petition is presented, or a meeting is convened
for the purpose of considering a resolution, or other steps are taken, for
making a reorganisation order against or for the winding up or liquidation of
the Borrower or a reorganisation order or a winding up order is made against the
Borrower;

(k)Analogous proceedings: anything analogous to any of the events specified in
paragraphs (g), (h), (i) or (j) occurs under the Laws of any applicable
jurisdiction;

(l)Breach by Guarantor: the Guarantor is in breach of any terms or conditions
(including without limitation, representations, warranties and covenants) of the
Parent Guarantee; and

(m)Material adverse change: any event or series of events, whether related or
not, occurs which could be expected materially and adversely to affect the
business, financial condition, operations, performance, properties or prospects
of the Borrower or the ability of the Borrower to perform any of its obligations
under the Financing Documents.

        25.2    Action on Event of Default    

        On the occurrence of an Event of Default (following the lapse of any
applicable remedy period specified in this Agreement) and while such Event of
Default is continuing then, at once or at any time thereafter, the Facility
Agent or the Security Agent, as the case may be, may, and shall if so instructed
by the Majority Lenders, give any or all of the following notices to the
Borrower:

(a)Default Interest Rate: other than an Event of Default under clause 25.1(a)
(Non-payment), notice from the Facility Agent declaring that interest shall
instead accrue on all the outstanding Advances, whether or not due, at the
Default Interest Rate; and/or

(b)Cancellation: notice from the Facility Agent cancelling all or part of the
Total Commitments; and/or

(c)Acceleration: notice from the Facility Agent declaring all or part of the
Total Outstandings to be immediately due and payable whereupon they shall become
so due and payable together with accrued interest thereon and any other amounts
then payable under the Financing Documents, such payment to be effected on a
date to be notified by the Facility Agent to the Borrower; and/or

(d)Place on demand: notice from the Facility Agent placing all or part of the
Advances on demand, whereupon they shall immediately become repayable on demand
and at any time thereafter the Facility Agent may demand repayment of all or
part of the Advances placed on demand together with accrued interest and any
other amounts then payable under this Agreement or the other Financing
Documents; and/or

(e)Cash Collateral: notice from the Facility Agent requiring the Borrower to
provide to the Facility Agent for payment to a bank account to be designated by
the Facility Agent cash collateral forthwith in an amount equal to the aggregate
amount of the Tranche B L/C

49

--------------------------------------------------------------------------------

Outstandings and the Tranche E Guarantee Amount of each Tranche B Lender and
Tranche E Lender respectively, whereupon the same shall be so payable; and/or

(f)Security Documents and Parent Guarantee: notice from the Security Agent
declaring any or all of the Security Documents and/or the Parent Guarantee to be
immediately enforceable, whereupon the Security Agent may exercise all rights
granted to it under the Security Documents, the Parent Guarantee or any other
right granted to it in connection with the perfection or enforcement of any
encumbrance securing any of the Borrower's liabilities or obligations; and/or

(g)Redenomination: notice from the Facility Agent declaring that all or part of
the Total Outstandings and interest accrued thereon which are not denominated in
Baht to be redenominated into Baht at the Selling Rate.

        Notwithstanding the provisions of this clause 25.2, on the occurrence of
an Event of Default and while such Event of Default is continuing, the Lenders
may, immediately and independently of each other, redenominate into Baht all or
part of the Total Outstandings and interest accrued thereon which are not
denominated in Baht at the Selling Rate.

        25.3    Notice:    If the Facility Agent is notified under this
Agreement of the occurrence of an Event of Default, it shall promptly inform
each of the Lenders.

Indemnity

        26.1    Currency Indemnity:    If a Finance Party receives an amount in
respect of the Borrower's liability under any of the Financing Documents or if
that liability is converted into a claim, proof, judgment or order in a currency
other than the currency (the contractual currency) in which the amount is
expressed to be payable under the relevant Financing Documents:

(a)the Borrower shall indemnify that Finance Party as an independent obligation
against any loss or liability arising out of or as a result of the conversion;

(b)if the amount received by that Finance Party, when converted into the
contractual currency at a market rate in the usual course of its business, is
less than the amount owed in the contractual currency, the Borrower shall pay on
demand to that Finance Party an amount in the contractual currency equal to the
deficit; and

(c)the Borrower shall pay to the Finance Party concerned on demand any exchange
or other costs or taxes payable and incurred in connection with any such
conversion.

        26.2    Other Indemnities:    The Borrower shall, from time to time,
forthwith on demand indemnify each Finance Party against any reasonable expense,
loss, cost, damage or liability which that Finance Party suffers or incurs in
connection with:

(a)the occurrence of any Event of Default;

(b)the operation of clause 27.2 (Pro-rata Sharing) (including by reason of any
provision of clause 27.2 (Pro-rata Sharing) failing to take effect in accordance
with its terms) or clause 25.2 (Action on Event of Default);

(c)the receipt by any Lender of all or part of any Advance or an overdue sum,
which is due to be paid on the last day of any Interest Period, otherwise than
on the last day of such Interest Period;

(d)the receipt by any Lender of any sum pursuant to clause 9.5 (Indemnification)
or clause 16.5 (Indemnification) otherwise that in accordance with that clause;

50

--------------------------------------------------------------------------------

(e)any failure to draw down in accordance with a Drawing Notice.

        Without prejudice to its generality, the foregoing indemnity shall
extend to any breakage costs and loss of margin and to any interest, fees or
other sum whatsoever paid or payable on account of any funds borrowed in order
to carry any unpaid amount.


SECTION XIII:
SET-OFF AND SECURITY SHARING ARRANGEMENTS


Set-off and Pro Rata Sharing

        27.1    Set-off:    At any time after the occurrence of an Event of
Default (following the lapse of any applicable remedy period specified in this
Agreement), any Finance Party may without notice to the Borrower combine,
consolidate or merge all or any of the Borrower's accounts with, and liabilities
to, that Finance Party and may set off or transfer any sum standing to the
credit of any such accounts in or towards satisfaction of the Borrower's
liabilities to that Finance Party under the Financing Documents, and may do so
notwithstanding that the balances on such accounts and the liabilities may not
be expressed in the same currency and each Finance Party is hereby authorised to
effect any necessary conversions at the Finance Party's own rate of exchange
then prevailing.

        27.2    Pro-rata Sharing:    The Lenders agree amongst themselves and
with the Borrower that they shall rank pari passu and rateably in respect of all
rights in and claims to the Outstandings owing to them. Accordingly, subject to
clause 27.4 (Exceptions), if a Finance Party (the Recipient Finance Party)
receives or recovers any amount (a Realised Amount) (other than from the Agents
in accordance with this Agreement) in respect of sums due from the Borrower
under the Financing Documents (whether by set-off or otherwise) it shall
promptly notify the Facility Agent of such amount and:

(a)the Facility Agent shall, as soon as practicable, determine and notify the
Recipient Finance Party of the portion (the Notified Portion) of the Realised
Amount which the other Finance Parties would have been entitled to had the
Recipient Finance Party received such amount pro rata to its entitlement under
this Agreement;

(b)the Recipient Finance Party shall promptly pay the Notified Portion of the
Realised Amount to the other Finance Parties pro rata to their entitlements
under this Agreement;

(c)as between the Borrower and the Recipient Finance Party, the Notified Portion
shall be treated as not having been paid but the obligations of the Borrower to
the other Finance Parties shall be discharged to the extent of the related
distribution made under paragraph (b) above.

        For the purposes of calculation of pro-rata sharing under this
Agreement, any amount not denominated in Baht shall be notionally converted into
Baht at the Average Selling Rate.

        27.3    Clawback:    If all or any portion of a Realised Amount becomes
repayable and is repaid by such Recipient Finance Party (whether pursuant to a
court order following the taking of business reorganisation proceedings or
bankruptcy proceedings against the Borrower or otherwise), then:

(a)each Finance Party receiving a payment under clause 27.2(b) shall, at the
request of the Facility Agent, reimburse the Facility Agent for the account of
the Recipient Finance Party all or the appropriate portion of the amount paid to
the Finance Party under such clause together with its proportionate share of any
interest paid by the Recipient Finance Party in respect of such amount;

(b)the adjustments to obligations made pursuant to clause 27.2(b) shall to the
appropriate extent be reversed.

51

--------------------------------------------------------------------------------



        27.4    Exceptions:    

(a)Clause 27.2 (Pro-rata Sharing) shall not apply in respect of any amount
received from any person, other than the Borrower, arising out of a
subparticipation or an assignment, transfer or novation pursuant to clause 31
(Assignments and Transfers) or similar contractual arrangement.

(b)A Finance Party shall not be entitled to any distribution under
clause 27.2(b) if the Realised Amount arises as a result of any court action or
proceeding in relation to which such Finance Party was invited in writing to
participate in and/or make a proportionate contribution in respect of associated
costs, but did not do so.

Security Sharing Arrangements

        28.1    Pari-Passu:    The rights of the Lenders among themselves under
or in respect of the Security shall at all times rank pari passu without
preference or priority of one over the other of them for all purposes and to all
intents.

        28.2    Security Sharing:    Subject to contrary instructions from the
Majority Lenders or contrary requirements of Law, the Security Agent may
appropriate and apply all moneys received or realised by the Security Agent,
after the Security has become enforceable in accordance with the Financing
Documents through the exercise or enforcement of the Security, in or towards
discharging the liability of the Borrower as follows:

(a)firstly, in payment of all costs, charges, expenses and liabilities incurred
and payments made by the Security Agent, the Facility Agent and any receiver,
attorney, agent, delegate, sub-delegate or other person appointed by the
Security Agent in accordance with the terms of the Security Documents in
connection with the performance of its obligations hereunder or thereunder or
the execution or purported execution of any powers, authorities or discretions
vested in it pursuant hereto or thereto (including without limitation the
remuneration of the Security Agent, the Facility Agent and of every such
receiver or other person payable pursuant to the terms thereof);

(b)secondly, in payment to the Lenders of the Secured Indebtedness rateably in
the proportion which each Lender's Outstandings bears to the Total Outstandings
as follows:

(i)first, in payment pari passu and rateably of Secured Indebtedness, other than
interest and principal amount, due to any Lender in the proportion that such
Secured Indebtedness then due to each of the Lenders bears to the total of such
Secured Indebtedness then due;

(ii)second, in payment pari passu and rateably of Secured Indebtedness
comprising interest (including interest on overdue interest) which has accrued
to the date of such application in the proportion that the amount of interest
then due to each of the Lenders bears to the total amount of interest then due;
and

(iii)third, in payment pari passu and rateably of all outstanding principal
amount in the proportion that the amount of such outstanding principal due to
each of the Lenders bears to the total amount of all outstanding principal then
due.

        Pending such application such sums may be credited to any account which
the Security Agent deems appropriate.

        28.3    Supplementary Provisions relating to Security:    

(a)Parent Guarantee: The Parties hereto agree that the Parent Guarantee shall be
deemed to be security for the prompt payment by the Borrower pari passu and
rateably of the Guaranteed

52

--------------------------------------------------------------------------------

Obligations (as defined in the Parent Guarantee) as if such Parent Guarantee
formed part of the Security, in the proportion that the amount of such
Guaranteed Obligations then due to each of the Lenders bears to the total of
such Guaranteed Obligations then due.

(b)Continuation of Security: As long as all or any of the Secured Indebtedness
remains outstanding, all Parties hereto acknowledge and agree that the Security
and the Parent Guarantee shall remain in full force and effect as security for
the payment of the Secured Indebtedness and the Guaranteed Obligations (as
defined in the Parent Guarantee), respectively, and shall not be affected in any
way by any interim settlement, Conversion or other matter or thing. Each of the
Parties hereto acknowledges and agrees that no Conversion or other matter or
thing under the Financing Documents is intended to be a discharge, cancellation
or novation of the obligations of the Borrower or the Guarantor under the
Financing Documents, unless otherwise specified in the Financing Documents.

(c)Assignment and novation: In the event where there is any assignment of rights
and benefits or any transfer of obligations by the Lenders pursuant to
clause 31.2 (Assignment and Transfers by Lenders), the Parties hereto agree that
the Security and the Parent Guarantee shall continue to secure the Secured
Indebtedness and the Guaranteed Obligations, respectively, and the Borrower
agrees to do all acts and things necessary to achieve this effect.


SECTION XIV:
THE AGENTS AND THE ARRANGER


The Agents and the Arranger

        29.1    Appointments:    

(a)Each Lender irrevocably authorises each Agent, subject to clause 29.3
(Majority Lenders' Directions), to take such action on its behalf and to perform
such duties and obligations and to exercise and carry out such powers,
discretions, authorities and duties as are specifically delegated to it by the
Financing Documents to which it is a party and to exercise such other powers,
discretions, authorisations, and duties as the respective Agent reasonably
considers are incidental thereto. Each Agent shall have only those duties and
responsibilities which are expressly specified in the Financing Documents.
Except where an Agent is exercising a discretion under a Financing Document, its
duties and responsibilities hereunder and under any other Financing Document are
solely of a mechanical or administrative nature.

(b)Each Lender irrevocably appoints the Facility Agent as its Agent, subject to
clause 29.13 (Termination), to execute or accept, as the case may be, each of
the Financing Documents which is expressed to be executed or accepted by the
Facility Agent.

(c)Each Lender irrevocably appoints the Security Agent as its Agent, subject to
clause 29.13 (Termination), to execute or accept, as the case may be, on its
behalf each of the Financing Documents which is expressed to be executed or
accepted by the Security Agent.

(d)Except as specifically provided in this Agreement, the Arranger has no
obligations under or in connection with the Financing Documents.

        29.2    Relationship:    In connection with its powers, discretions,
authorities and duties under the Financing Documents, each Agent:

(a)shall act solely as the agent of each of the Finance Parties, and shall not
assume, and shall not be deemed to have assumed, any obligations or duties to,
the Finance Parties other than those

53

--------------------------------------------------------------------------------

for which specific provision is made by the Financing Documents or any
obligations or duty to, any of the Obligors;

(b)shall not be liable for any failure of any other party to any Financing
Document duly and punctually to observe and perform any of its obligations under
any Financing Document;

(c)shall not be liable for any action taken or omitted by it under or in
connection with the Financing Documents unless directly caused by its gross
negligence or wilful misconduct;

(d)may act under the Financing Documents through its personnel and agents; and

(e)may receive advice from counsel but shall not be responsible for negligence
or misconduct of any adviser, agent or attorney-in-fact that it selects with
reasonable care.

        29.3    Majority Lenders' Directions:    In the exercise of any power or
discretion given to each Agent under the Financing Documents and as to any
matter not expressly provided for in the Financing Documents or where a decision
of the Majority Lenders is provided for, each Agent shall act or refrain from
acting in accordance with the instructions of the Majority Lenders. In the
absence of any such instructions or instructions failing to indemnify any Agent
to its satisfaction, such Agent may act or refrain from acting as it shall see
fit. Any such instructions of the Majority Lenders or any such decision of the
Agent shall be binding on all the Lenders and the Agent shall not be liable to
the Borrower or the Finance Parties or any of them for the consequences of any
such instructions or decision.

        29.4    Credit Approval:    In favour of the Arranger and each Agent,
each Lender acknowledges in connection with the Financing Documents:

(a)that it has made such enquiries on its own behalf and taken such care as
would have been the case had its participation in the Facilities been made
directly by that Lender to the Borrower without the intervention of the Arranger
or each Agent and that it has not relied, and does not rely, upon any
information or advice provided, or any appraisal of, or investigation into, the
financial condition, creditworthiness, affairs, status or nature of the Borrower
effected or provided to it by any other Finance Party in such capacity;

(b)that, subject to clause 29.8 (Transmitting Information), neither the Agent
nor the Arranger was, were or will be obliged either before or at any time after
the Signing Date to provide that Lender with any information or advice or to
make any such investigation or appraisal.


        29.5    Documentation:    Neither the Agent nor the Arranger nor any of
their respective directors, officers, employees or agents shall be liable:

(a)for the execution, validity, enforceability, adequacy or effectiveness of any
of the Financing Documents or any document delivered pursuant thereto or
connected therewith; or

(b)for any statements, representations or warranties made or referred to in any
of the Financing Documents or any information given in connection with any of
the Financing Documents.

        29.6    Reliance:    No Agent shall be liable:

(a)for the consequences of relying on any communication or document believed by
it to be genuine and correct and to have been communicated or signed by the
person by whom it purports to be communicated or signed; or

(b)for the consequences of relying on the advice of any professional advisers
selected by it in connection with the Financing Documents.

54

--------------------------------------------------------------------------------



        29.7    Concerning Default:    No Agent shall be obliged to take:

(a)any steps to ascertain whether any Default has occurred and until it has
received express notice to the contrary from the Borrower or a Lender, it shall
be entitled to assume that no such Default has occurred; or

(b)any proceedings against the Borrower for the recovery of any sum due under
any of the Financing Documents or otherwise in connection therewith unless it
has been fully indemnified to its satisfaction by each Lender in the proportion
which that Lender's Outstandings bear to the Total Outstandings (or, if no
Outstandings, that Lender's Commitment bears to the Total Commitments).

        29.8    Transmitting Information:    Each Agent shall:

(a)send a copy of all notices served by the Borrower under this Agreement and of
all other documents delivered to it under the Financing Documents to each of the
Finance Parties affected by such notice or document;

(b)not be obliged to transmit to the Finance Parties any information in any way
relating to any of the parties to the Financing Documents which it may have
acquired otherwise than in its capacity as agent for the Finance Parties in
connection with this Agreement.

        29.9    The Agent and Arranger Individually:    

(a)Each Agent and Arranger shall, with respect to its own participation in the
Facilities, have the same rights and powers as any other Lender and may exercise
them as though it were not also acting as Agent or Arranger for the Lenders.

(b)Each Agent, Arranger and its associates and affiliates may, without liability
to disclose or account, accept deposits from, lend money to and generally engage
in any kind of financial or commercial business with, or acquire or dispose of
any kind of security of, the Borrower or any of its Subsidiaries (or its holding
company or any of its Subsidiaries) and neither the Facility Agent, the Security
Agent nor the Arranger nor any of their associates or affiliates shall have any
obligation to disclose or account for any dealings with the Borrower or any of
its Subsidiaries (or its holding company or any of its Subsidiaries) prior to
the Signing Date.

(c)Neither Agent nor Arranger shall be liable to account to any Finance Party
for any sum or profit received by it for its own account, nor for any interest
derived by it on any sum received by it for the account of any Finance Party and
not immediately payable to such Finance Party.

        29.10    Indemnity of Agents:    Without limiting the liability of the
Borrower under the Financing Documents, each of the Lenders shall fully
indemnify each Agent (including its various personnel and affiliates) rateably
in the proportion which that Lender's Outstandings bear to the Total
Outstandings (or if no Outstandings, that Lender's Commitment bears to the Total
Commitments), from and against all claims, proceedings, costs, expenses, losses,
damages and liabilities of every description (except in respect of any agency
fee due to the Agents) which may be incurred by such Agent in such capacity in
good faith and which in any way relate to or arise out of the Financing
Documents or any related documents or any action taken or omitted by such Agent
in good faith in enforcing or preserving, or in attempting to enforce or
preserve, any of the rights of the Finance Parties under the Financing Documents
or any related documents.

        29.11    Exoneration of Employees:    No Party may take any proceedings
against any officer, employee or agent of any Agent in respect of any claim it
might have against such Agent or in respect of any act or omission of any kind
(including gross negligence or wilful misconduct) by that officer, employee or
agent in relation to any Financing Document.

55

--------------------------------------------------------------------------------

        29.12    Compliance:    Each Agent may refrain from doing anything which
might, in its opinion, constitute a breach of any Law or be otherwise actionable
at the suit of any person, and may do anything which, in its opinion, is
necessary or desirable to comply with any Law of any jurisdiction and in
particular each Agent needs not disclose any information relating to the
Borrower or any of its related entities if the disclosure might, in its opinion,
constitute a breach of any Law or any duty of confidentiality.

        29.13    Termination:    The Facility Agent, the Security Agent or the
Majority Lenders may at any time notify the Borrower, the other Agent and the
Lenders of the proposed resignation of the respective agency. After the giving
of any notice of proposed termination, the Majority Lenders may in writing
appoint a successor as Facility Agent or Security Agent, as the case may be. If
such successor is not appointed or has not accepted in writing the appointment
within 30 (thirty) days after the notice of proposed termination, the Facility
Agent or Security Agent, as the case may be, may within a further 30 (thirty)
days appoint a successor with an office in Bangkok. If the Facility Agent or
Security Agent, as the case may be, is unable to make such appointment as
described herein it shall notify each of the Finance Parties as soon as possible
and thereafter such appointment of a successor shall be arranged by the Finance
Parties or the Borrower in agreement with the Lenders.

        Notwithstanding such arrangements, the Facility Agent or Security Agent,
as the case may be, shall retire from the agency relationship upon the earlier
of:

(a)60 (sixty) days from its notice of proposed termination; or

(b)the written acceptance (in such form as the Majority Lenders may approve) by
a successor of its appointment as Facility Agent or Security Agent, as the case
may be.

        Upon such retirement:

(a)such successor shall become bound by all the obligations of the retiring
Agent and become entitled to all the rights, privileges, powers, authorities and
discretions of such Agent under the Financing Documents;

(b)the agency of the retiring Agent shall terminate but without prejudice to any
rights that may have accrued prior to the termination and without prejudice to
any liabilities which the retiring Agent may have incurred prior to the
termination of its agency;

(c)the retiring Agent shall be discharged from any further liability or
obligation under the Financing Documents; and

(d)any cost or expense incurred in connection with the termination of any agency
and appointment under this clause shall be solely borne by the Borrower.

        29.14    Arranger:    Without limiting any other provision of this
clause 29, the Arranger shall not have any rights, powers, obligations,
liabilities, responsibilities or duties under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, the Arranger
shall not have or be deemed to have any fiduciary relationship with any Lender.
Each Lender acknowledges that it has not relied, and will not rely, on the
Arranger in deciding to enter into this Agreement or in taking or not taking
action hereunder.

56

--------------------------------------------------------------------------------




SECTION XV:
AMENDMENTS, ASSIGNMENTS AND TRANSFERS


Amendments

        30.1    Amendments:    The relevant Agent may, (except where any other
authority is required for the same by the express provisions of the Financing
Documents), grant waivers or consents or amend the terms of any of the Financing
Documents if authorised by the Majority Lenders. Any such waiver, consent or
amendment so authorised and effected by the relevant Agent shall be binding on
all the Finance Parties and such Agent shall be under no liability whatsoever in
respect of any such waiver, consent or amendment. No amendment to the Financing
Documents will be binding on the Borrower without its written consent.

        Notwithstanding the foregoing paragraph, the following matters shall
require the prior written consent of all the Finance Parties and the Borrower:

(a)any extension, deferral or rescheduling of the date for, or decrease in the
amount or change in the currency of, any payment of principal, interest, fee,
commission or any other amount payable under the Financing Documents;

(b)any increase in or amendment to any Lender's Commitment, except for any
reduction, cancellation or termination of any Lender's Commitment occurring as a
result of a review by the Lenders pursuant to clause 24.2 (Guarantor's
Shareholding) which requires no prior written consent of the Borrower;

(c)any extension of the Availability Period;

(d)any variation of:

(i)the definition of Majority Lenders;

(ii)clause 27.2 (Pro-Rata Sharing); or

(iii)this clause 30.1;
(e)any release of the Security Interest constituted under any of the Security
Documents or any release of the guarantee constituted under the Parent
Guarantee.

        30.2    Agents and Arranger:    A waiver, consent or variation which
relates to the rights or obligations of the Agents or the Arranger may not be
effected without the consent of the relevant Agent or the Arranger.

Assignments and Transfers

        31.1    Transfers by Borrower:    The Borrower may not assign, transfer,
novate or dispose of any of, or any interest in, its rights and/or obligations
under this Agreement.

        31.2    Assignment and Transfers by Lenders:    

(a)A Lender (the Transferor Lender) may at any time, to the extent permitted by
applicable Laws:

(i)assign, all or any of its rights and benefits under this Agreement; and/or

(ii)transfer all or any of its obligations under this Agreement, to any one or
more banks or financial institutions (each a Transferee Lender), provided that
the Transferor Lender has given 30 (thirty) days' advance notice to the other
Lender, the Facility Agent and the Borrower of its intention to do so and the
assignment and transfer procedure in clause

57

--------------------------------------------------------------------------------



        31.3    (Assignment and Transfer Procedure) has been complied with.    

(b)Neither a Transferor Lender nor any other Finance Party is responsible to a
Transferee Lender for:

(i)the execution, genuineness, validity, enforceability or sufficiency of any
Financing Documents or any other document;

(ii)the collectability of amounts payable under any Financing Documents or the
financial condition of or the performance of its obligations under the Financing
Documents by any Obligor; or

(iii)the accuracy of any statements or information (whether written or oral)
made in or in connection with or supplied in connection with any Financing
Documents.
(c)Each Transferee Lender confirms to each Transferor Lender and the other
Finance Parties that it:

(i)has made its own independent investigation and assessment of the financial
condition and affairs of each Obligor and its related entities in connection
with its participation in this Agreement and has not relied exclusively on any
information provided to it by the Transferor Lender or any other Finance Party
in connection with any Financing Documents;

(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities for so long as there are any
Commitments or Outstandings under this Agreement.
(d)Nothing in any Finance Document obliges a Transferor Lender to:

(i)accept a re-transfer from a Transferee Lender of any of the rights, benefits
and/or obligations assigned or transferred under this clause; or

(ii)support any losses incurred by a Transferee Lender by reason of the
non-performance by any Obligor of its obligations under any Financing Document
or otherwise.

        31.3    Assignment and Transfer Procedure:    

(a)An assignment of rights and benefits by the Lenders (the assignment) and a
transfer of obligations by the Lenders (the transfer) are effected if:

(i)the Transferor Lender and the Transferee Lender deliver to the Facility Agent
a duly completed Transfer Certificate executed by the Transferor Lender and the
Transferee Lender;

(ii)in cases of the assignment of rights and benefits, the Facility Agent
executes the Transfer Certificate and delivers the same to the Borrower; and

(iii)in cases of the transfer of obligations, the Facility Agent and the
Borrower execute the Transfer Certificate.
(b)Each Party (other than the Transferor Lender and the Transferee Lender)
irrevocably authorises the Facility Agent to execute any duly completed Transfer
Certificate on its behalf.

(c)To the extent that they are expressed to be the subject of the assignment or
transfer in the Transfer Certificate:

(i)the Transferor Lender and the other Parties (the existing Parties) will be
released from their obligations to each other under the Financing Documents (the
discharged obligations);

58

--------------------------------------------------------------------------------

(ii)the Transferee Lender and the existing Parties will assume obligations
towards each other under the Financing Documents which differ from the
discharged obligations only insofar as they are owed to or assumed by the
Transferee Lender instead of the Transferor Lender;

(iii)the rights and benefits of the Transferor Lender against the existing
Parties under the Financing Documents and vice versa (the discharged rights)
will be cancelled; and

(iv)the Transferee Lender and the existing Parties will acquire rights and
benefits against each other under the Financing Documents which differ from the
discharged rights only insofar as they are exercisable by or against the
Transferee Lender instead of the Transferor Lender, all on the date of execution
of the Transfer Certificate by the Facility Agent and/or the Borrower, as the
case may be, or, if later, the date specified in the Transfer Certificate.

        31.4    Register:    The Facility Agent shall keep a record of all the
Parties and shall supply any other Party (at that Party's expense) with a copy
of the record on request.

        31.5    Transfer Costs:    If the Borrower will, as a result of any
assignment, transfer or novation, have to pay any additional amount under this
Agreement which the Borrower would not have been liable to pay had no such
assignment, transfer or novation been effected, the Borrower shall not be
obliged to pay such amount except where such assignment, transfer or novation
has been effected:

(a)as requested by, or as agreed to, by the Borrower; or

(b)as a consequence of the Borrower's and the Lenders' actions taken to remedy
or mitigate the effect of the occurrence of any of the circumstances set out in
clause 22 (Changes in Circumstances).

        31.6    Sub-Participation:    Nothing in this Agreement restricts the
ability of a Lender to sub-contract an obligation of that Lender providing such
Lender remains liable under this Agreement for that obligation.

        31.7    Disclosure of Information:    Any Lender may disclose to a
prospective assignee, transferee or sub-participant such information about any
Obligor as shall have been made available to the Lenders generally.

        31.8    Facility Office:    Any Lender may make its participation in any
Facilities from, and may receive the benefit of any payment due to it under this
Agreement at, any of its lending offices (each a Facility Office). A Lender
shall give the Facility Agent prior written notice of any change in its Facility
Office for the purposes of this Agreement.


SECTION XVI:
FEES AND EXPENSES


Fees and Expenses

        32.1    Front-end fee:    Within 7 (seven) days of the Signing Date by
the Parties, the Borrower shall pay to the Lenders a front-end fee in accordance
with the terms of the Side Letter.

        32.2    Commitment Fee:    The Borrower shall pay a commitment fee in
the following manner:

(a)Tranche A Facility: A commitment fee on the Tranche A Facility shall be
payable as follows:

(i)at the rate of 0.5% (zero point five per cent.) per annum upon the daily
amount in US dollars of the Tranche A Facility for the time being not drawn,
utilised and uncancelled

59

--------------------------------------------------------------------------------

and to be calculated on the basis of actual days elapsed from the Effective Date
and a year of 360 (three hundred and sixty) days; and

(ii)payable directly to the Tranche A Lenders on the dates falling at three
monthly intervals after the Effective Date and on the last day of the
Availability Period relating to the Tranche A Facility or on any earlier day
when the Tranche A Facility is fully drawn, utilised or reduced to zero.



(b)Tranche B Facilities: A commitment fee on the Tranche B Facilities shall be
payable as follows:

(i)at the rate of 0.5% (zero point five per cent.) per annum upon the daily
amount in US dollars of the Tranche B Facilities for the time being not drawn,
utilised and uncancelled and to be calculated on the basis of actual days
elapsed from the Effective Date and a year of 360 (three hundred and sixty)
days;

(ii)payable directly to the Tranche B Lenders on the dates falling at three
monthly intervals after the Effective Date and on the last day of the
Availability Period relating to the Tranche B Facilities or on any earlier day
when the Tranche B Facilities are fully drawn, utilised or reduced to zero.

        32.3    Expenses:    The Borrower shall pay, in each case on the basis
of a full indemnity:

(a)to each Agent and Arranger all reasonable costs and expenses (including
legal, printing, publicity and out-of-pocket expenses) incurred in connection
with the negotiation, preparation or completion of the Financing Documents and
any related documents and the syndication of the Facilities;

(b)to each Agent (for its own account and for the account of the Finance
Parties) all reasonable costs and expenses (including legal and out-of-pocket
expenses) incurred in connection with any variation, consent or approval
relating to this Agreement or any related documents or in connection with the
preservation or enforcement or the attempted preservation or enforcement of any
of their rights under the Financing Documents or any related documents; and

(c)to the Arranger all reasonable costs and expenses (including communications,
accommodation, business class travel and out-of-pocket expenses) incurred in
connection with the work carried out by the Arranger under the mandate letter
between the Arranger and the Borrower dated 6 December 2000.

        Payment made by the Borrower under this clause 32.3 shall be made
promptly and in any event no later than 15 (fifteen) days after submission by
the relevant Agent or Arranger, as the case may be, of a statement of all such
expenses to the Borrower.

        32.4    Stamp Duty:    The Borrower shall pay any stamp, documentary and
other similar duties and taxes to which the Financing Documents (other than any
Transfer Certificate) may be subject or give rise and shall fully indemnify each
of the Finance Parties from and against any losses or liabilities which any of
them may incur as a result of any delay or omission by the Borrowers to pay any
such duties or taxes.

60

--------------------------------------------------------------------------------



SECTION XVII:
MISCELLANEOUS


Miscellaneous

        33.1    Certificates:    Any determination or notification by the
Facility Agent or any other Finance Party concerning any rate or amount under
this Agreement shall, in the absence of manifest error, be conclusive evidence
as to that matter.

        33.2    Application of Moneys:    

(a)If any sum paid or recovered in respect of the liabilities of the Borrower
under this Agreement is less than the amount then due, the Facility Agent shall
apply that sum in the following order:

(i)firstly, in or towards payment of any unpaid fees, costs and expenses of the
Agents;

(ii)secondly, in or towards payments pro rata of any unpaid fees, costs and
expenses of the Lenders;

(iii)thirdly, in or towards payment pro rata of any interest due to the Lenders;

(iv)fourthly, in or towards payment pro rata of any principal due to the
Lenders; and

(v)fifthly, in or towards payment pro rata of any other sum due under the
Financing Documents.
(b)The Facility Agent shall, if so directed by all the Lenders, vary the order
of priorities set out in sub-paragraphs (a)(ii)-(v) inclusive above.

        33.3    Rights Cumulative, Waivers:    The rights of the Finance Parties
under this Agreement are cumulative, may be exercised as often as they consider
appropriate and are in addition to their respective rights under the Law. The
rights of the Finance Parties in relation to the Facilities (whether arising
under this Agreement or under the Law) shall not be capable of being waived or
varied otherwise than by an express waiver or variation in writing, and in
particular:

(a)any failure to exercise or any delay in exercising any of such rights shall
not operate as a waiver or variation of that or any other such right;

(b)any defective or partial exercise of any of such rights shall not preclude
any other or further exercise of that or any other such right; and

(c)no act or course of conduct or negotiation on their part or on their behalf
shall in any way preclude them from exercising any such right or constitute a
suspension or any variation of any such right.

        33.4    Notices:    All notices or other communications under or in
connection with each Financing Document shall be given in writing or facsimile
and shall be signed by the Party giving it. Any such notices or communications
will be deemed to be given as follows:-

(a)if in writing, when delivered; and

(b)if by facsimile, when received.

        A notice given in accordance with the above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given at opening of business on the next working day in that place.

        33.5    Addresses:    The relevant addresses and fax numbers of any
Party for the purpose of clause 33.4 (Notices) shall be those set out for that
Party in the signature pages of this Agreement, or

61

--------------------------------------------------------------------------------


such other as the respective Party may notify to the other Parties by not less
than 5 (five) Business Days' notice.

        33.6    English Language:    All notices or communications under or in
connection with any Financing Document shall be in the English language or, if
in any other language, accompanied by a translation into English. In the event
of any conflict between the English text and the text in any other language, the
English text shall prevail.

        33.7    Invalidity of any Provision:    If any of the provisions of any
Financing Document becomes invalid, illegal or unenforceable in any respect
under any Law, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired.

        33.8    Severability:    Any provision of any Financing Document which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable Law, the Borrower hereby waives any provision of Law
which renders any provision of this Agreement prohibited or unenforceable in any
respect.

        33.9    Entire Agreement:    This Agreement supersedes any prior
agreements and understandings between each of the parties hereto with respect to
the subject matter hereof and is the complete agreement of each of the parties
hereto with respect to the subject matter hereof.


SECTION XVIII:
LAW


Law

        34.1    Choice of Law:    This Agreement is governed by, and shall be
construed in accordance with, the Laws of the Kingdom of Thailand.

        Signed by the authorised representatives of all Parties.


SCHEDULE 1


Lenders and Commitments


Lenders
Tranche E
Commitment

--------------------------------------------------------------------------------

  Tranche A
Commitment

--------------------------------------------------------------------------------

  Tranche B
L/C Commitment
T/R Commitment,
Loan Commitment*

--------------------------------------------------------------------------------

  Tranche C
Commitment

--------------------------------------------------------------------------------

  Tranche D
Commitment

--------------------------------------------------------------------------------

  Total

--------------------------------------------------------------------------------

TFB   US$ 12,790,000   US$ 2,000,000   US$ 16,000,000   Baht 10,000,000   Baht
30,000,000 BAY   US$ 8,180,000   US$ 2,000,000   US$ 12,500,000   Baht
10,000,000   Bhat 10,000,000    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Total   US$ 20,970,000   US$ 4,000,000   US$ 28,500,000   Baht 20,000,000   Baht
40,000,000    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

*Subject to the periods and maximum amounts set out in clause 8.2 (Amounts and
Periods), the Borrower may draw or use, whether singly or collectively, any of
the Tranche B L/C Facility, the Tranche B T/R Facility and/or the Tranche B Loan
Facility, provided that such drawing or use would not at all times exceed
US$4,000,000.

        Schedule 1 (Lenders and Commitments)

62

--------------------------------------------------------------------------------




SCHEDULE 2

Conditions Precedent Documents to Facilities


(1)Affidavit: the affidavit of the Borrower issued by the Ministry of Commerce
or a certified copy of the affidavit of the Borrower;

(2)Memorandum of Association: the memorandum of association of the Borrower
issued by the Ministry of Commerce or a certified copy of the memorandum of
association of the Borrower;

(3)Board of Director's Resolution: a certified copy of resolution of the board
of directors of the Borrower authorising the entry into and execution of the
Agreement;

(4)List of Shareholders: a certified copy of the register of shareholders of the
Borrower as at any day not earlier than 15 (fifteen) days before the Signing
Date;

(5)Drawing Notice: a certificate signed by the Authorised Directors
substantially in the form set out in Schedule 3 (Drawing Notice) and the
documents therein referred to;

(6)Certificate of Borrower: a certificate in respect of the Borrower signed by
the Authorised Directors substantially in the form set out in Schedule 4
(Certificate of Borrower) and the documents therein referred to;

(7)Certificate of Guarantor: a certificate in respect of the Guarantor
substantially in the form set out in Schedule 5 (Certificate of Guarantor) or in
any other form as agreed among the Borrower, the Guarantor and the Lenders and
the documents therein referred to;

(8)Legal Opinion of Borrower's Lawyer: an opinion of Siam Niti Law Office
Company Limited, Thai lawyer to the Borrower;

(9)Legal Opinion of Guarantor's Lawyer: an opinion of Testa, Hurwitz &
Thibeault, LLP, as to the validity and enforceability of the Parent Guarantee
under the laws of the Commonwealth of Massachusetts;

(10)Legal Opinion of Lenders' Lawyer: an opinion of Freshfields Limited, Thai
lawyer to the Lenders;

(11)Fee Letters: the Fee Letters duly executed by the Borrower and the relevant
parties thereto;

(12)Parent Guarantee: the original of the Parent Guarantee duly executed by the
Guarantor and notarised by a notary public in the Commonwealth of Massachusetts;

(13)Confirmation of Indebtedness Amount: a letter signed or certified to be true
and correct by the authorised officer (s) of the Borrower, confirming each
amount of indebtedness and liability (whether actual or contingent) being in
excess of US$1,000,000 (US$ one million) (or its equivalent in other currencies)
which the Borrower has as at the Signing Date with any person (including without
limitation any financial institution and trade creditor) and such letter of
confirmation shall be in form and content reasonably satisfactory to the
Facility Agent and shall include such matters as the outstanding amounts of
principal, interest and default interest (if any) and the identity of each of
such creditor;

(14)Details of Bank Accounts: a letter signed or certified to be true and
correct by the authorised person(s) of the Borrower, setting out details of all
bank accounts which the Borrower has as at the Signing Date and such letter
shall be in form and content reasonably satisfactory to the Facility Agent and
shall include such matters as the balance standing in each bank account, the
types of bank accounts and the financial institutions with which such accounts
have been opened;

(15)List of Suppliers: a letter signed or certified to be true and correct by
the authorised person(s) of the Borrower, setting out the total number of its
suppliers whose indebtedness is proposed to be paid off out of the proceeds of
the Tranche A Facility, the total amount of such indebtedness and

63

--------------------------------------------------------------------------------

the identity of such supplier whose indebtedness equals or exceeds US$ 500,000
(US$ five hundred thousand);

(16)Details of Investment in Subsidiaries: a letter signed or certified to be
true and correct by the authorised person(s) of the Borrower, setting out
details of its investments in all of its Subsidiaries which the Borrower has as
at the Signing Date and such letter shall be in form and content reasonably
satisfactory to the Facility Agent and shall include such matters as the amount
of investment in each of its Subsidiaries and the name of each of such
Subsidiaries;

(17)Details of Loans to Subsidiaries: a letter signed or certified to be true
and correct by the authorised person(s) of the Borrower, setting out details of
loans granted by it to all of its Subsidiaries which the Borrower has as at the
Signing Date and such letter shall be in form and content reasonably
satisfactory to the Facility Agent and shall include such matters as the amount
of loan in each of its Subsidiaries and the name of each of such Subsidiaries;

(18)Guarantor's Letter: a letter executed by an authorised person of the
Guarantor, in form and content reasonably acceptable to the Facility Agent, to
the effect that the Guarantor:

(a)undertakes to complete the debt-to-equity conversion on terms and conditions
set out in clause 24.2(n) (ACT Loan Agreement); and

(b)confirms that the Borrower is not a party to the Guarantor Loan Agreement or
the Guarantor Collateral Agreement; (19)JP Morgan Chase's Letter: a letter of
confirmation, in form and content reasonably acceptable to the Facility Agent,
from JP Morgan Chase, as administrative agent under the Guarantor Loan
Agreement, that no Security Interest over any assets, revenues and property (as
defined in the Guarantor Loan Agreement) of the Borrower has been given to
secure any obligation or liability of any person under the Guarantor Loan
Agreement or the Guarantor Collateral Agreement; and

(20)Testa, Hurwitz & Thibeault, LLP's Letter: a letter of confirmation from
Testa, Hurwitz & Thibeault, LLP, in form and content reasonably acceptable to
the Facility Agent, to the effect that:

(a)with certain exceptions specified in the Guarantor Loan Agreement, the
Borrower is required to maintain its assets, revenues and property (as defined
in the Guarantor Loan Agreement) free and clear of any encumbrance; and

(b)the Borrower can create any Security Interest over any or all of the assets
or property listed in Schedule 7 (List of Asset and Property to be Granted as
Security) of this Agreement in favour of both TFB and BAY without any breach of
the Guarantor Credit Agreement.

        In the case of documents (1) and (2), the Borrower shall obtain them
from the Ministry of Commerce in Thailand within 15 (fifteen) days prior to the
first Drawing Date.


SCHEDULE 3

Part I
Form of Drawing Notice


        Date: *             20*    

Dear Sirs,

US$53,470,000 and Baht 60,000,000 Credit Facilities Agreement

1.We refer to clause 5.2 (Drawdown), 11.2 (Drawdown) or 12.4 (Drawdown) [as the
case may be] of a US$53,470,000 and Baht 60,000,000 Credit Facilities Agreement
dated [*] between (1) ourselves, (2) the Facility Agent, (3) the Security Agent,
(4) the Arranger and (5) the Lenders named therein

64

--------------------------------------------------------------------------------

(the Facilities Agreement). Terms defined in the Facilities Agreement have the
same meanings in this Drawing Notice.

2.We wish to borrow Advances with the following specifications:

(a)Borrower: ACT Manufacturing (Thailand) Public Company Limited (b)Facility: *
Tranche                          (c)Drawing Date:
*                        20*     (d)Currency: *                        
(e)Amount: *                         (f)Payment Instructions:
*                         3.We confirm that:

(a)the matters represented and warranted by the Borrower set out in clause 23.2
(Representations After Signing) of the Facilities Agreement are true and
accurate on the date of this Drawing Notice as if made with reference to the
facts and circumstances now prevailing and that no Default has occurred and is
continuing or would result from the Advance; and

(b)the drawing of the amount set out in paragraph 2 above will not cause the
Outstandings in respect of any Lender to exceed the level of that Lender's
Commitment.

Yours faithfully,

[Authorised Directors]

for and on behalf of
ACT Manufacturing (Thailand) Public Company Limited

65

--------------------------------------------------------------------------------




Part II
Form of Receipt


        [Date]                

Attention:    [The Relevant Lender]

        US$53,470,000 and Baht 60,000,000 Credit Facilities Agreement

        We refer to the Facilities provided by the Lenders under a US$53,470,000
and Baht 60,000,000 Credit Facilities Agreement dated [*] between (1) ourselves,
(2) the Facility Agent, (3) the Security Agent, (4) the Arranger and (5) the
Lenders named therein (the Facilities Agreement).

        Words and expressions defined in the Facilities Agreement have the same
meanings when used herein.

        We hereby confirm that we have borrowed and received the following
Advance upon the terms and subject to the conditions set out in the Facilities
Agreement:

(a)   Facility:   [Tranche [.]    ];    
b)
 
Amount:
 
[.];
 
 
(c)
 
Drawing Date:
 
[.]; and
 
 
(d)
 
Lender:
 
[.].
 
 
Yours faithfully
 
 

--------------------------------------------------------------------------------

Authorised Directors
for and on behalf of
ACT Manufacturing (Thailand) Public Company Limited


SCHEDULE 4

Certificate of Borrower


        [Letterhead of ACT Manufacturing (Thailand) PCL]

To: [*the Facility Agent]

        We [*name] and [*name], both Authorised Directors of ACT Manufacturing
(Thailand) PCL of [*address] (the Borrower)

HEREBY CERTIFY that:

(a)attached hereto marked "A", are true and correct copies of all documents
which contain or establish or relate to the constitution of the Borrower; and

(b)attached hereto marked "B", is a true and correct copy of [resolutions duly
passed] at [a meeting of the Board of Directors] of the Borrower duly convened
and held on *_________ _________ _________ 20*____ approving the execution of
the US$53,470,000 and Baht 60,000,000 Credit Facilities Agreement [and those of
the Financing Documents to which the Borrower is a party] and authorising [its]
[their] execution, signature, delivery and performance and such resolutions have
not been amended, modified or revoked and are in full force and effect.

66

--------------------------------------------------------------------------------



        The following signatures are the true signatures of the persons who have
been authorised to sign the Financing Documents and to give notices and
communications, including notices of drawing, under or in connection with the
Financing Documents.

Name   Position   Signature     *   *         *   *         *   *        
Yours sincerely

 
 

--------------------------------------------------------------------------------

Authorised Directors
For and on behalf of
ACT Manufacturing (Thailand) Public Company Limited

Date: *             20*    


SCHEDULE 5

Certificate of Guarantor

[Letterhead of ACT Manufacturing, Inc. (the Company)]

Certificate of Secretary of ACT Manufacturing, Inc.


I, the undersigned, the Secretary of ACT Manufacturing, Inc., do hereby certify
that:

1.Attached hereto as Exhibit A is a true, correct and complete copy of the
certificate of incorporation of the Company as in effect on [            ], 2001
and at all times subsequent thereto to and including the date of this
Certificate.

2.Attached hereto as Exhibit B is a true, correct and complete copy of the
by-laws of the Company as in effect on [            ], 2001 and at all times
subsequent thereto to and including the date of this Certificate.

3.There are no proceedings for the amendment or modification of or for any other
change in such certificate of incorporation or by-laws or for the merger,
consolidation, sale of all or substantially all assets and business, dissolution
or liquidation of the Company or threatening its existence.

4.The Company is a corporation duly formed and validly existing under and by
virtue of the law of the Commonwealth of Massachusetts and is in good standing
in that Commonwealth.

5.Attached hereto as Exhibit C [in the form as attached] is a true, correct and
complete copy of resolutions, including all exhibits thereto, adopted by the
written consent of each of the members of the Board of Directors of the Company
dated [            ], 2001 in connection with the proposed Guarantee referred to
below, which resolutions and written consents have been filed with the minutes
of the Board of Directors of the Company. Said resolutions have not been
amended, annulled, rescinded or revoked and are in full force and effect. There
exist no other resolutions of the Board of Directors of the Company acting in
such capacity relating to the matters set forth in the resolutions attached
hereto. There is no provision in the certificate of incorporation or by-laws of
the Company limiting the power of the Board of Directors of the Company to pass
the resolutions attached hereto, and the same are in conformity with the
provisions of such certificate of incorporation and by-laws.

67

--------------------------------------------------------------------------------

6.The persons listed below have been duly elected or appointed, have duly
qualified and on the date of this Certificate are (and at all times since
[            ], 2001 have been) officers of the Company, holding the respective
offices set forth below opposite their names, and the signatures set opposite
their names are genuine:


Name

--------------------------------------------------------------------------------

  Office

--------------------------------------------------------------------------------

  Signature

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

[President]
 


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

[Vice-President]
 


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

[Secretary]
 


--------------------------------------------------------------------------------

        Each of the foregoing officers is authorized (a) to sign on behalf of
the Company the Guarantee between the Company as Guarantor, The Thai Farmers
Bank Public Company Limited, as security agent for the lenders (the Guarantee)
and b) to act as a representative of the Company for the purposes of signing the
Guarantee and giving notices and other communications in connection therewith
and the transactions contemplated thereby.

        IN WITNESS WHEREOF, I have hereunto set my hand as Secretary of the
Company this [    ] day of [            ], 2001.

       

--------------------------------------------------------------------------------

Name:


        I, the undersigned, President of the Company, do hereby certify that
[            ] has been duly elected or appointed, has duly qualified and this
day is the Secretary of the Company, and that the signature above is genuine.

        IN WITNESS WHEREOF, I have hereunto set my hand as President of the
Company this [    ] day of [            ], 2001.

       

--------------------------------------------------------------------------------

Name:


68

--------------------------------------------------------------------------------




EXHIBIT C

[Letterhead of ACT Manufacturing, Inc. (the Company)]

Resolutions of the Board of Directors


1.RESOLVED, that (a) the form, as submitted to the directors and attached hereto
as Annex A, of the proposed Guarantee (the Guarantee) between the Company, as
Guarantor, and The Thai Farmers Bank Public Company Limited, as security agent
acting on behalf of the lenders (as referred to in the Guarantee) (the
Beneficiary), providing for a guarantee by the Company of the obligations of ACT
Manufacturing (Thailand) Public Company Limited under the Facilities Agreement
referred to in the Guarantee and (b) the transaction effected or to be effected
pursuant to the terms and provisions of the Guarantee is hereby authorized and
approved by the Company in every respect.

2.RESOLVED, that [the President, the Vice President, the Treasurer, the
Secretary and any duly authorized attorney] of the Company each be, and each of
them hereby is, authorized to execute and deliver, on behalf of the Company, the
Guarantee substantially in the form approved by the Board of Directors pursuant
to the foregoing resolution, with such changes thereto as may be approved by the
officer executing and delivering the same on behalf of the Company, the
execution of any document or instrument by any of the aforesaid officers of the
Company pursuant to these resolutions being conclusive evidence that the same
have been authorized and approved by the Company in every respect and that any
such changes have been approved by such officer.

3.RESOLVED, that [the President, the Vice President, the Treasurer, the
Secretary and any duly authorized attorney] of the Company each be, and each of
them hereby is, authorized in the name of the Company to do and perform all such
further acts and things and to execute and deliver all such further documents
and instruments and to take all such further steps as any one of them may deem
to be necessary, advisable, convenient or proper to carry out the intent of
these resolutions and to perform fully the provisions of the Guarantee. The
performance of any such further act or thing and the execution of any such
document or instrument by any of the aforesaid officers of the Company pursuant
to these resolutions shall be conclusive evidence that the same have been
authorized and approved by the Company in every respect and have been approved
by such officer.

4.RESOLVED, that [the Secretary and each Assistant Secretary] of the Company be,
and each of them hereby is, authorized to certify to the names of the current
officers of the Company and other persons authorized to sign for it in such
capacity (including, without limitation, persons to whom such officers or
authorized persons have delegated their authority) and the offices respectively
held by them, if any, together with specimens of their signatures, and in case
of any change of any holder or holders of any such office or offices or of any
such authorized person or persons, the fact of such change and the names of any
new officer or officers, and any new authorized person or persons, and the
offices respectively held by them, if any, together with specimens of their
signatures;

5.RESOLVED, that the Beneficiary be promptly notified in writing by the
Secretary of the Company of any change in these resolutions, such notice to be
given to the Beneficiary at its principal office, and that until the Beneficiary
has actually received such notice in writing, the Beneficiary is authorized to
act in reliance of these resolutions, and that until the Beneficiary has
actually received such notice in writing and has had a reasonable opportunity to
act upon such notice, the Beneficiary shall be indemnified and saved harmless
from any loss suffered or liability incurred by it in continuing to act in
reliance of these resolutions, even though these resolutions may have been
changed.

69

--------------------------------------------------------------------------------

6.RESOLVED, that the [Secretary and each Assistant Secretary] of the Company be,
and each of them hereby is, authorized and empowered to certify the passage of
the foregoing resolutions.


SCHEDULE 6

Form of Transfer Certificate


To: [*the Facility Agent]


TRANSFER CERTIFICATE


relating to a US $53,470,000 and Baht 60,000,000 credit facilities agreement
dated [*] and made between the Borrower, the Arranger, the Agents (as Agents for
the Finance Parties) and certain Lenders named therein (the Facilities
Agreement). Terms defined in the Facilities Agreement have the same meanings
herein.

1.[Transferor Lender] (the Transferor Lender): (a)confirms that to the extent
that details appear in the Schedule hereto against, as the case may be, the
heading "Bank's Participation", such details accurately summarise its
participation in the Facilities (as defined in the Facilities Agreement); and

(b)requests [Transferee Lender] (the Transferee Lender) to accept and procure
the [assignment and/or transfer] to the Transferee Lender [rights, benefits
and/or obligations] in respect of the portion specified in the Schedule of its
participation in the [Tranche A Facility, Tranche B Facilities, Tranche C
Facility, Tranche D Facility and/or Tranche E Facility] by counter-signing and
delivering this Transfer Certificate to the Facility Agent at its address for
the service of notices specified in the Facilities Agreement. 2.The Transferee
Lender hereby requests the Facility Agent to accept this Transfer Certificate as
being delivered to the Facility Agent pursuant to and for the purposes of
clause 31.3 (Assignment and Transfer Procedure) of the Facilities Agreement so
as to take effect in accordance with the terms thereof on [date of transfer].

3.The Facility Office and address for notices of the Transferee Lender for the
purposes of the Financing Documents are set out in the Schedule.

4.The Transferor Lender and the Transferee Lender acknowledge and agree that
clauses 31.2(b) to 31.2(d) (Assignment and Transfers by Lenders) apply to this
Transfer Certificate as if set out in full herein, mutatis mutandis.

5.As regards assignment of rights and benefits to the Transferee Lender, the
Transferee Lender hereby agrees with the Transferor Lender and each of the other
parties to the Facilities Agreement that it will assume any right and benefit
which the Transferor Lender had had prior to the Transfer Certificate taking
effect such that it will not have any more rights than those assigned to it by
the Transferor Lender (including without limitation rights relating to interest
rate and payment) pursuant to the terms of the Facilities Agreement.

6.The Transferor Lender and the Transferee Lender hereto agree that the Security
and the Parent Guarantee shall continue to secure the Secured Indebtedness and
the Guaranteed Obligations and each of them agrees to do all acts and things
necessary to achieve this effect.

7.This Transfer Certificate and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
Kingdom of Thailand.

70

--------------------------------------------------------------------------------


The Schedule


Bank's Total Participation        
[Tranche A Facility
 
Amount [    ]]
 
  [Tranche B Facilities   Amount [    ]]     [Tranche C Facility   Amount
[    ]]     [Tranche D Facility   Amount [    ]]     [Tranche E Facility  
Amount [    ]]    
Portion of Participation To be Assigned/Transferred
 
 
[Tranche A Facility
 
Amount [    ]]
 
  [Tranche B Facilities   Amount [    ]]     [Tranche C Facility   Amount
[    ]]     [Tranche D Facility   Amount [    ]]     [Tranche E Facility  
Amount [    ]]    

*Transferor Lender   [*Transferee Lender]
Address: *
Telephone: *
Fax: *
Attention: * Signed   Signed

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


Acknowledged and Agreed by:
[Facility Agent]:
 
  Signed    

--------------------------------------------------------------------------------

   
Dated *             20*    
 
 
Acknowledged and Agreed by:
ACT Manufacturing (Thailand) Public Company Limited:
Signed                        
 
 

--------------------------------------------------------------------------------

   
Dated *             20*    
 
 

[to be also signed by the Borrower in cases of a transfer of obligations]


SCHEDULE 7

List of Asset and Property to be Granted as Security


1.Parcels of land under the Title Deeds numbers 5756 and 4790 located at Tambol
Banglane, Amphor Bang-Pa-In Phra Nakhon Si Ayutthaya province, and all present
and future structures and buildings situated thereon;

2.Land under the Title Deed number 33271 located at Tambol Nongjabok, Amphor
Muang Nakhon Ratchasima, Nakhon Ratchasima province, and all present and future
structures and buildings situated thereon;

71

--------------------------------------------------------------------------------

3.Parcels of land under Title deeds number 23286, 23288, 23289 and 26223 located
at Tambol Kukot, Amphor Lam Luk Ka, Patum-Thani province, and all present and
future structures and buildings situated thereon;

4.All machinery of the Borrower mortgaged or required to be mortgaged under a
credit facilities agreement dated 9 October 1996 (together with all supplemental
and amendment agreement thereof) between the Borrower (formerly named "GSS/Array
Technology Public Company Limited"), TFB as security agent, The Siam Commercial
Bank Public Company Limited as facility agent and the lenders named therein; and

5.All fixed and capital assets (including without limitation machinery)
purchased by the Borrower through any fund drawn or utilised by the Borrower
under the Facilities, to the extent permitted by clause 7.3(g) of the Guarantor
Credit Agreement and to the extent permitted by the law of the Kingdom of
Thailand.

72

--------------------------------------------------------------------------------


SCHEDULE 8

List of Bank Accounts

[OMMITED]



ACT MANUFACTURING (THAILAND) PUBLIC COMPANY LIMITED
DETAILS OF BANK ACCOUNT
AS OF FEBRUARY 2001


 
   
  Bank

--------------------------------------------------------------------------------

   
   
No.


--------------------------------------------------------------------------------

   
   
   
  Account No.

--------------------------------------------------------------------------------

  Branch

--------------------------------------------------------------------------------

  Type of Account

--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

14   314-00731102-2001   Klong Luang   Savings Account   (USD)   93 Moo 8  
Klong Luang Pathumtani 12120 15   314-00909602-2001   Klong Luang   Savings
Account   (YEN)   93 Moo 8   Klong Luang Pathumtani 12120 16       Head Office  
        Floor 4   Zone B Rutchadapisek Rd., Ladyao, Jatujak, Bangkok 10900

 
   
  Export-Import Bank of Thailand

--------------------------------------------------------------------------------

   
   
No.


--------------------------------------------------------------------------------

   
   
   
  Account No.

--------------------------------------------------------------------------------

  Branch

--------------------------------------------------------------------------------

  Type of Account

--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

17   202-1-00004-1   Pratoonum Pra-in   Current Account       125 Moo 7  
Pratoonum-pra-in Ayudhaya 13160 18   202-3-00001-9   Pratoonum Pra-in   Fixed
Account       125 Moo 7   Pratoonum-pra-in Ayudhaya 13160

 
   
  Bank of Ayudhya Public Company Limited

--------------------------------------------------------------------------------

   
   
No.


--------------------------------------------------------------------------------

   
   
   
  Account No.

--------------------------------------------------------------------------------

  Branch

--------------------------------------------------------------------------------

  Type of Account

--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

19   777-1-16840-8   Head Office   Savings Account       1222 Rama III Road,  
Bang Pong Pang, Yannawa, Bangkok 10120 20   700-02-1-00297   Head Office  
Savings Account   (USD)   1222 Rama III Road,   Bang Pong Pang, Yannawa, Bangkok
10120 21   777-0-030583   Head Office   Current Account       1222 Rama III
Road,   Bang Pong Pang, Yannawa, Bangkok 10120

73

--------------------------------------------------------------------------------

 
   
  Standard Chartered Bank

--------------------------------------------------------------------------------

   
   
No.


--------------------------------------------------------------------------------

   
   
   
  Account No.

--------------------------------------------------------------------------------

  Branch

--------------------------------------------------------------------------------

  Type of Account

--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

22   6791883-177   Pasir Panjang   Savings Account   (USD)   460 Alexander Road,
  Singapore 0511 23   23-062-1006-8   Pasir Panjang   Savings Account   (SD)  
460 Alexander Road,   Singapore 0511 24   77-000-1590-3   Pasir Panjang  
Current Account   (USD)   460 Alexander Road,   Singapore 0511 25   To be Opened
  Pasir Panjang   Savings Account   (USD)   460 Alexander Road,   Singapore 0511
DURING 19-23 FEB 01                    


ACT MANUFACTURING (THAILAND) PUBLIC COMPANY LIMITED
DETAILS OF BANK ACCOUNT
AS OF February 2001


 
   
  Wells Fargo Bank

--------------------------------------------------------------------------------

   
   
No.


--------------------------------------------------------------------------------

   
   
   
  Account No.

--------------------------------------------------------------------------------

  Branch

--------------------------------------------------------------------------------

  Type of Account

--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

26   02 99930362   Oakridge Almaden   Savings Account       1006 Blossom Hill
Road,   San Jose, Ca 95123 Usa.

74

--------------------------------------------------------------------------------




SIGNATURE PAGE


BORROWER:

ACT MANUFACTURING (THIALAND) PUBLIC COMPANY LIMITED

By: /s/  JAMES MENGES      

--------------------------------------------------------------------------------

  By: /s/  SUTHIPOUG SAFNGKEAU      

--------------------------------------------------------------------------------

Name: James Menges   Name: Suthipoug Safngkeau
Title:
Senior Vice President OPS-ASIA
 
Title:
Director


Address:
94 Moo 1, Hi-Tech Industrial Estate
Banlane, Bang-Pa-In, Ayudhaya
13160, Thialand Telephone: 66-35-350890 Fax: 66-35-350945 Attention: Finance
Director

LENDERS:

THE THAI FARMERS BANK PUBLIC COMPANY LIMITED

By: /s/  AUTHORIZED AGENT      

--------------------------------------------------------------------------------

      Name:        
Title:
 
 
 
 


Address:
1 Thai Farmers Lane
Ratburana Road
Bangkok 10140, Thailand Telephone: 66(2) 470 2884, 470 2337 Fax: 66(2) 470 2948,
470 2399 Attention: Corporate Client Relationship Department

BANK OF AYUDHYA PUBLIC COMPANY LIMITED

By: /s/  AUTHORIZED AGENT      

--------------------------------------------------------------------------------

      Name:        
Title:
 
 
 
 


Address:
1222 Rama III Road
Bangpongpang, Yannawa
Bangkok 10120, Thailand Telephone: 66(2) 296 3737 Fax: 66(2) 683 1264 Attention:
Special Project Credit Department

75

--------------------------------------------------------------------------------

ARRANGER:

THE THAI FARMERS BANK PUBLIC COMPANY LIMITED

By: /s/  AUTHORIZED AGENT      

--------------------------------------------------------------------------------

      Name:        
Title:
 
 
 
 


Address:
1 Thai Farmers Lane
Ratburana Road
Bangkok 10140, Thailand Telephone: 66(2) 470 2884, 470 2337 Fax: 66(2) 470 2948,
470 2399 Attention: Corporate Client Relationship Department

FACILITY AGENT:

BANK OF AYUDHYA PUBLIC COMPANY LIMITED

By: /s/  AUTHORIZED AGENT      

--------------------------------------------------------------------------------

      Name:        
Title:
 
 
 
 


Address:
122 Rama III Road
Bangpongpang, Yannawa
Bangkok 10120, Thailand Telephone: (662) 296 4787 Fax: (662) 683 1324 Attention:
Investment Banking Department

SECURITY AGENT:

THE THAI FARMERS BANK PUBLIC COMPANY LIMITED

By: /s/  AUTHORIZED AGENT      

--------------------------------------------------------------------------------

      Name:        
Title:
 
 
 
 


Address:
1 Thai Farmers Lane
Ratburana Road
Bangkok 10140, Thailand Telephone: 66(2) 470 2884, 470 2337 Fax: 66(2) 470 2948,
470 2399 Attention: Corporate Client Relationship Department

76

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



CONTENTS
SECTION I: DEFINITIONS AND INTERPRETATION
SECTION II: THE FACILITIES
SECTION III: TRANCHE A FACILITY
SECTION IV: TRANCHE B FACILITIES
SECTION V TRANCHE C FACILITY
SECTION VI: TRANCHE D FACILITY
SECTION VII: TRANCHE E FACILITY
SECTION VIII: PREPAYMENT AND CANCELLATION
SECTION IX: PAYMENTS, TAXES AND DEFAULT INTEREST
SECTION X: CHANGES IN CIRCUMSTANCES
SECTION XI: REPRESENTATIONS AND UNDERTAKINGS
SECTION XII: DEFAULT AND INDEMNITY
SECTION XIII: SET-OFF AND SECURITY SHARING ARRANGEMENTS
SECTION XIV: THE AGENTS AND THE ARRANGER
SECTION XV: AMENDMENTS, ASSIGNMENTS AND TRANSFERS
SECTION XVI: FEES AND EXPENSES
SECTION XVII: MISCELLANEOUS
SECTION XVIII: LAW
SCHEDULE 1 Lenders and Commitments
SCHEDULE 2 Conditions Precedent Documents to Facilities
SCHEDULE 3 Part I Form of Drawing Notice
Part II Form of Receipt
SCHEDULE 4 Certificate of Borrower
SCHEDULE 5 Certificate of Guarantor [Letterhead of ACT Manufacturing, Inc. (the
Company)] Certificate of Secretary of ACT Manufacturing, Inc.
EXHIBIT C [Letterhead of ACT Manufacturing, Inc. (the Company)] Resolutions of
the Board of Directors
SCHEDULE 6 Form of Transfer Certificate
TRANSFER CERTIFICATE
The Schedule
SCHEDULE 7 List of Asset and Property to be Granted as Security
SCHEDULE 8 List of Bank Accounts [OMMITED]

ACT MANUFACTURING (THAILAND) PUBLIC COMPANY LIMITED DETAILS OF BANK ACCOUNT AS
OF FEBRUARY 2001


ACT MANUFACTURING (THAILAND) PUBLIC COMPANY LIMITED DETAILS OF BANK ACCOUNT AS
OF February 2001



SIGNATURE PAGE
